--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of March 9, 2009,
as amended and restated as of February 23, 2011,
among
TYSON FOODS, INC.,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS CAPITAL, COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, and COBANK, ACB
as Joint Lead Arrangers and Joint Bookrunners
 
BANK OF AMERICA, N.A. and BARCLAYS CAPITAL,
as Syndication Agents
 
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH and COBANK, ACB,
as Documentation Agents

 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
ARTICLE I

 
Definitions
 
SECTION 1.01.
Defined Terms 
1

SECTION 1.02.
Classification of Loans and Borrowings 
27

SECTION 1.03.
Terms Generally 
28

SECTION 1.04.
Accounting Terms; GAAP 
28

SECTION 1.05.
Currency Translations 
28

 
ARTICLE II

 
The Credits
 
SECTION 2.01.
The Commitments 
29

SECTION 2.02.
Loans and Borrowings 
29

SECTION 2.03.
Requests for Revolving Borrowings 
30

SECTION 2.04.
Swingline Loans 
30

SECTION 2.05.
[reserved]. 
32

SECTION 2.06.
Letters of Credit 
32

SECTION 2.07.
Funding of Borrowings 
36

SECTION 2.08.
Interest Elections 
37

SECTION 2.09.
Termination, Reduction and Increase of Commitments 
38

SECTION 2.10.
Repayment of Loans; Evidence of Debt 
38

SECTION 2.11.
Prepayment of Loans 
39

SECTION 2.12.
Fees 
40

SECTION 2.13.
Interest 
41

SECTION 2.14.
Alternate Rate of Interest 
42

SECTION 2.15.
Increased Costs 
42

SECTION 2.16.
Break Funding Payments 
43

SECTION 2.17.
Taxes 
44

SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs 
47

SECTION 2.19.
Mitigation Obligations; Replacement of Lenders 
50

SECTION 2.20.
Additional Subsidiary Borrowers 
50

SECTION 2.21.
Defaulting Lenders 
51

 
ARTICLE III

 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers 
52

SECTION 3.02.
Authorization; Enforceability 
52

SECTION 3.03.
Governmental Approvals; No Conflicts 
52

SECTION 3.04.
Financial Condition; No Material Adverse Change 
53

SECTION 3.05.
Properties 
53

SECTION 3.06.
Litigation and Environmental Matters 
53

SECTION 3.07.
Compliance with Laws and Agreements 
54

SECTION 3.08.
Investment Company Status 
54

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 3.09.
Taxes 
54

SECTION 3.10.
ERISA 
54

SECTION 3.11.
Disclosure 
54

SECTION 3.12.
Insurance 
55

SECTION 3.13.
Security Interest in Collateral 
55

SECTION 3.14.
Use of Credit 
55

SECTION 3.15.
Labor Matters 
55

SECTION 3.16.
Subsidiaries 
55

SECTION 3.17.
Event of Default 
56

 
ARTICLE IV

 
Conditions
 
SECTION 4.01.
Effective Date 
56

SECTION 4.02.
Each Credit Event 
58

SECTION 4.03.
Initial Credit Event for Each Additional Subsidiary Borrower 
58

 
ARTICLE V

 
Affirmative Covenants
 
SECTION 5.01.
Financial Statements and Other Information 
60

SECTION 5.02.
Notices of Material Events 
62

SECTION 5.03.
Existence; Conduct of Business 
62

SECTION 5.04.
Payment of Obligations 
63

SECTION 5.05.
Maintenance of Properties 
63

SECTION 5.06.
Books and Records; Inspection Rights 
63

SECTION 5.07.
Compliance with Laws 
63

SECTION 5.08.
Use of Proceeds; Letters of Credit 
63

SECTION 5.09.
Insurance 
64

SECTION 5.10.
Governmental Authorizations 
64

SECTION 5.11.
Appraisals 
64

SECTION 5.12.
Field Examinations 
64

SECTION 5.13.
Casualty and Condemnation 
65

SECTION 5.14.
Additional Collateral; Further Assurances 
65

SECTION 5.15.
Control Agreements 
65

 
ARTICLE VI
 
Negative Covenants
 
SECTION 6.01.
Indebtedness 
66

SECTION 6.02.
Liens 
69

SECTION 6.03.
Fundamental Changes; Business Activities 
71

SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions 
71

SECTION 6.05.
Asset Sales 
73

SECTION 6.06.
Sale/Leaseback Transactions 
74

SECTION 6.07.
Swap Agreements 
74

SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness 
75

SECTION 6.09.
Transactions with Affiliates 
76

 
 
ii

--------------------------------------------------------------------------------

 
 
SECTION 6.10.
Restrictive Agreements 
76

SECTION 6.11.
Amendment of Material Documents 
77

SECTION 6.12.
Interest Expense Coverage Ratio 
77

SECTION 6.13.
Leverage Ratio 
77

SECTION 6.14.
Changes in Fiscal Periods 
78

 
ARTICLE VII

 
Events of Default
 
ARTICLE VIII

 
The Administrative Agent
 
ARTICLE IX

 
Miscellaneous
 
SECTION 9.01.
Notices 
83

SECTION 9.02.
Waivers; Amendments 
84

SECTION 9.03.
Expenses; Indemnity; Damage Waiver 
85

SECTION 9.04.
Successors and Assigns 
87

SECTION 9.05.
Survival 
90

SECTION 9.06.
Counterparts; Integration; Effectiveness 
90

SECTION 9.07.
Severability 
91

SECTION 9.08.
Right of Setoff 
91

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process 
91

SECTION 9.10.
WAIVER OF JURY TRIAL 
91

SECTION 9.11.
Headings 
92

SECTION 9.12.
Confidentiality 
92

SECTION 9.13.
USA PATRIOT Act 
93

SECTION 9.14.
No Fiduciary Relationship 
93

SECTION 9.15.
Appointment for Perfection 
93

SECTION 9.16.
Interest Rate Limitation 
93

SECTION 9.17.
Company 
93

SECTION 9.18.
Release of Liens and Guarantees 
94

 

 
iii

--------------------------------------------------------------------------------

 

SCHEDULES:


Schedule 1.01 – Commitments
Schedule 2.01 – Existing Letters of Credit
Schedule 3.06 – Disclosed Matters
Schedule 3.12 – Insurance
Schedule 3.16 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.01(iv) – Existing Intercompany Loans
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments and Committed or Pending Investments
Schedule 6.10 – Existing Restrictions
Schedule 9.04(c)(vi) – Voting Participants
 


EXHIBITS:
 
Exhibit A –
Form of Assignment and Assumption

Exhibit B –
[reserved]

Exhibit C –
[reserved]

Exhibit D –
[reserved]

Exhibit E –
Form of Borrowing Request

Exhibit F –
Form of Interest Election Request

Exhibit G –
Form of Compliance Certificate

Exhibit H –
Form of Perfection Certificate

Exhibit I –
Form of Form of Revolving Note

Exhibit J –
Form of Borrower Joinder Agreement

Exhibit K –
Form of Borrower Termination Agreement

Exhibit L -
Form of U.S. Tax Compliance Certificate




 
iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 9, 2009, as amended and
restated as of February 23, 2011 (as it may be amended or modified from time to
time, this “Agreement”), among TYSON FOODS, INC., a Delaware corporation (the
“Company”), in its capacity as a Borrower, certain Subsidiaries of the Company
that may be SUBSIDIARY BORROWERS from time to time party hereto, the Lenders
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement and in any Schedules
and Exhibits to this Agreement, the following terms have the meanings specified
below:
 
“2011 Notes” means the Company’s 8.25% Senior Notes due October 1, 2011.
 
“2013 Notes” means the Company’s 3.25% Convertible Senior Notes due 2013.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Act” has the meaning assigned to such term in Section 9.13.
 
“Additional Obligations” has the meaning set forth in the Security Agreement.
 
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.
 
“Administrative Questionnaire” means an administrative questionnaire, in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.09, the term “Affiliate” shall also mean
any Person that is an executive officer or director of the Person specified, any
Person that directly or indirectly beneficially owns Equity Interests in the
Person specified representing 10% or more of the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Equity
Interests in the Person specified and any Person that would be an Affiliate of
any such beneficial owner pursuant to this definition (but without giving effect
to this proviso).
 

 
 

--------------------------------------------------------------------------------

 



 
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted Eurocurrency Rate for any day shall be based on
the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate,
respectively.
 
“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment, in each case at
such time.  If, however, the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
 
 “Applicable Rate” means for any day, with respect to the facility fee or to any
ABR Loan or Eurocurrency Loan, the applicable rate per annum set forth below
under the caption “Facility Fee”, “ABR Spread” or “Eurocurrency Spread”, as the
case may be, based upon the Facility Ratings, if available, and, if the Facility
Ratings are not available, based upon the Corporate Ratings, as of such date:
 
Ratings Level
Facility Fee Rate
Eurocurrency Spread
ABR Spread
Level 1
BBB/Baa2 or higher
0.250%
1.500%
0.500%
Level 2
BBB-/Baa3
0.325%
1.675%
0.675%
Level 3
BB+/Ba1
0.350%
1.900%
0.900%
Level 4
BB/Ba2
0.450%
2.300%
1.300%
Level 5
BB-/Ba3 or lower or unrated
0.550%
2.700%
1.700%



In the event of split Rating Levels, the Facility Fee and Spreads will be based
upon the higher Rating Level unless the Rating Levels differ by two or more
categories, in which case the Facility Fee and Spreads will be based upon the
category one level below the category corresponding to the higher Rating
Level.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of issuing credit facility
ratings and corporate credit ratings (so that neither is available from such
rating agency), the Company and the Required Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
non-availability of such ratings from
 

 
2

--------------------------------------------------------------------------------

 



 
such rating agency and, pending the effectiveness of any such amendment, the
rating of such rating agency shall be determined by reference to the rating most
recently in effect from such rating agency prior to such change or cessation.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
 
“Arrangers” means the Joint Lead Arrangers named on the cover of this Agreement.
 
“ASC 815” means Financial Accounting Standards Board, Accounting Standards
Codification 815,  Derivatives and Hedging (as such may be amended, supplemented
or replaced).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).
 
“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit J.
 
“Borrower Termination Agreement” means a Borrower Termination Agreement
substantially in the form of Exhibit K.
 
“Borrowers” means, collectively, the Company and any Subsidiary Borrowers.
 
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, and (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Company on behalf of a Borrower for a
Borrowing of Revolving Loans in accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 

 
3

--------------------------------------------------------------------------------

 



 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Effective Date and in each case other than the Permitted Holders), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Company or (b)
a “Change of Control” (or other defined term having a similar purpose) as
defined under any of the Covered Notes or in any document governing any
refinancing thereof (a “Note Change of Control”); provided, however, that for
purposes of clause (a), the Permitted Holders shall be deemed to beneficially
own any Equity Interests of the Company (the “specified person”) held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity.
 
“Change in Law” means (a) the adoption of or any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (b) compliance by any Lender or any
Issuing Lender (or, for purposes of Section 2.15(b), by any lending office of
such Lender or Issuing Lender or by such Lender’s or Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Effective Date; provided however, that for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith shall be deemed to have
been adopted and become effective after the Effective Date.
 
“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means, at any time, any and all property of any Loan Party, now
existing or hereafter acquired, that at such time is subject to a security
interest or Lien in favor of the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Collateral Documents securing the Secured Obligations.
 
“Collateral Deposit Account” means any “Collateral Deposit Account” referred to
in the Security Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement, any control
agreements in respect of the Senior Notes Account and any other documents
granting a Lien upon the Collateral as security for payment of the Secured
Obligations or perfecting any such Lien.
 
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
 
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
permissible aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
2.19(b) or 9.02(c), and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Commitment is set forth on the
 

 
4

--------------------------------------------------------------------------------

 



 
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.  The initial amount of
the Total Commitment is $1,000,000,000.
 
“Commitment Schedule” means Schedule 1.01 attached hereto.
 
“Commitment Termination Date” means November 29, 2013, or any earlier date on
which the Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof; provided that the Commitment Termination Date shall be
automatically extended to the fifth anniversary of the Effective Date if (a) on
November 29, 2013, none of the Senior Notes remain outstanding (except to the
extent owned beneficially and of record by a Loan Party or defeased pursuant to
the terms thereof or otherwise by application of law), (b) on any day during the
six-month period ending on November 29, 2013, the Company shall have Corporate
Ratings from each of Moody’s and S&P of at least Baa3 and BBB-, respectively, in
each case with stable outlook or better, or (c) on or prior to November 29,
2013, cash collateral in an amount not less than the aggregate principal amount
of the Senior Notes is irrevocably deposited in the Senior Notes Account.
 
“Company” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) interest expense during such period
(including imputed interest expense in respect of Capital Lease Obligations and
taking into account net payments under Swap Agreements entered into to hedge
interest rates that would be included in the computation of interest expense
under GAAP to the extent such net payments are allocable to such period in
accordance with GAAP) of the Company and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that would be imputed for such period in respect of Synthetic Leases of
the Company and its consolidated Subsidiaries if such Synthetic Leases were
accounted for as Capital Lease Obligations, determined on a consolidated basis
in accordance with GAAP, (iii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Company or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in Consolidated Interest
Expense for such period in accordance with GAAP, (iv) any cash payments made
during such period in respect of amounts referred to in clause (b)(ii) below
that were amortized or accrued in a previous period (other than any such cash
payments in respect of the Senior Notes) and (v) to the extent not otherwise
included in Consolidated Interest Expense, commissions, discounts, yield and
other fees and charges incurred in connection with Securitization Transactions
which are payable to any person other than a Loan Party, and any other amounts
comparable to or in the nature of interest under any Securitization Transaction,
including losses on the sale of assets relating to any receivables
securitization transaction accounted for as a “true sale”, minus (b) the sum of
(i) to the extent included in Consolidated Interest Expense for such period,
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period, (ii) to the extent
included in Consolidated Interest Expense for such period, noncash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period, and (iii) to the extent included in such Consolidated
Interest Expense for such period, noncash amounts attributable to Swap
Agreements pursuant to GAAP, including as a result of the application of ASC
815.  For purposes of calculating Consolidated Cash Interest Expense for any
period, if during such period the Company or any Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Cash
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b).
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax
 

 
5

--------------------------------------------------------------------------------

 



 
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) extraordinary noncash losses for such period,
(v) noncash charges to the extent solely attributable to unrealized losses under
ASC 815 (provided that any cash payment made with respect to any such noncash
charge shall be subtracted in computing Consolidated EBITDA during the period in
which such cash payment is made (it being understood that the provision of cash
collateral shall not constitute a “payment” for these purposes)), and (vi)
noncash charges (including goodwill writedowns) for such period (provided that
any cash payment made with respect to any such noncash charge shall be
subtracted in computing Consolidated EBITDA during the period in which such cash
payment is made) and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, the sum of (i) any extraordinary
noncash gains for such period, (ii) noncash gains to the extent solely
attributable to unrealized gains under ASC 815 (provided that any cash received
with respect to any such noncash gain shall be added in computing Consolidated
EBITDA during the period in which such cash is received) and (iii) nonrecurring
noncash gains for such period (provided that any cash received with respect to
any such nonrecurring noncash gain shall be added in computing Consolidated
EBITDA during the period in which such cash is received), all determined on a
consolidated basis in accordance with GAAP.  For purposes of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.04(b).
 
“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.  For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Company
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its consolidated Subsidiaries for such period (taken as
a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that (other than for purposes of
any calculation made on a Pro Forma Basis) there shall be excluded from
Consolidated Net Income the net income (or loss) of (a) any Person accrued prior
to the earlier of the date such Person becomes a Subsidiary of the Company or
any of its consolidated Subsidiaries or is merged into or consolidated with the
Company or any of its consolidated Subsidiaries or such Person’s assets are
acquired by the Company or any of its consolidated Subsidiaries or (b) any
Variable Interest Entity.
 
“Consolidated Net Income Available for Restricted Payments” means an amount
equal to (i) the sum of $150,000,000 plus 80% (or minus 100% in case of
consolidated net loss) of Consolidated Net Income for each fiscal quarter
commencing with the fiscal quarter ending April 2, 2011 (the “Specified
Quarter”) and terminating at the fiscal quarter end of the Company immediately
preceding the date of any proposed Restricted Payment, less (ii) the sum of (A)
the aggregate amount of all dividends (other than dividends payable solely in
common Equity Interests of the Company) and other distributions paid or declared
by the Company at any time on or after the first day of the Specified Quarter on
any class of its Equity Interests and (B) the excess (if any) of the aggregate
amount expended, directly or indirectly, by the Company at any time on or after
the first day of the Specified Quarter for the redemption, purchase or other
acquisition of any its Equity Interests, over the aggregate net amount of any
cash or cash equivalents received by the Company at any time on or after the
first day of the Specified Quarter as consideration for the sale of any of its
Equity Interests.
 

 
6

--------------------------------------------------------------------------------

 

 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.  Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
 
“Corporate Ratings” means, at any time, (a) the Company’s corporate credit
ratings from S&P and Moody’s then in effect or (2) if either S&P or Moody’s does
not at such time maintain a corporate credit rating for the Company, the rating
then in effect from such rating agency applicable to the Company’s senior,
unsecured, non-credit enhanced long-term debt for borrowed money.
 
“Covered Notes” means each of the Senior Notes, the 2011 Notes, the 2013 Notes,
the Company’s 6.60% Senior Notes due 2016, the Company’s 7% Notes due 2018 and
the Company’s 7% Senior Notes due 2028.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum,
without duplication, of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.
 
“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund its portion of any Borrowing, or any portion of its
participation in any Letter of Credit or Swingline Loan, within three Business
Days of the date on which it shall have been required to fund the same, (b)
notified the Company, the Administrative Agent, any Issuing Lender, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit generally, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is determined by a Governmental Authority to be insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a public bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian publicly
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless in the case of any Lender referred to in this clause (e) the Company, the
Administrative Agent, the Swingline Lender and each Issuing Lender shall be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder, provided that for
purposes of this clause (e), a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
 

 
7

--------------------------------------------------------------------------------

 



 
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by any governmental authority or
instrumentality thereof.
 
“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Designated Acquisition” means an acquisition of a Person or business permitted
by this Agreement if (a) the Leverage Ratio immediately prior to giving effect
thereto is less than 3.50 to 1.00 but immediately after giving effect thereto is
greater than 2.50 to 1.00 (with Consolidated EBITDA in the latter case being
calculated on a Pro Forma Basis as if such acquisition were consummated, and all
Indebtedness incurred or discharged in connection with such acquisition were
incurred or discharged, on the first day of the applicable four-fiscal-quarter
period), and (b) the cash consideration paid therefor by the Company and its
Subsidiaries shall have been not less than $250,000,000.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.
 
“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
 
(a)       matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
 
(b)       is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
 
(c)       is redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;
 
in each case, on or prior to the first anniversary date after the Commitment
Termination Date (assuming the effectiveness of the extension thereof
contemplated by the proviso thereto); provided, however, that an Equity Interest
in any Person that would not constitute a Disqualified Equity Interest but for
terms thereof giving holders thereof the right to require such Person to redeem
or purchase such Equity Interest upon the occurrence of an “asset sale” or a
“change of control” occurring prior to the first anniversary date after the
Commitment Termination Date (assuming the effectiveness of the extension thereof
contemplated by the proviso thereto) shall not constitute a Disqualified Equity
Interest if any such requirement becomes operative only after repayment in full
of all the Loans and all other Obligations under the Loan Documents that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination of the Commitments.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
 
“dollars” or “$” refers to lawful money of the U.S.
 

 
8

--------------------------------------------------------------------------------

 



 
“Effective Date” means the date of the effectiveness of the amendment and
restatement of this Agreement in accordance with Section 4.01.
 
“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the complete or partial
withdrawal of the Company or any ERISA Affiliate from any Plan or Multiemployer
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or notification that a Multiemployer Plan is in
reorganization; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Multiemployer Plan amendment as a termination under Section 4041
or 4041A of ERISA; (d) the institution of proceedings to terminate a Plan or a
Multiemployer Plan by the PBGC; (e) the failure to make required contributions
under Section 412 of the Code or Section 302 of ERISA; (f) the failure of any
Plan to satisfy the minimum funding standard (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan; (g) a determination that
any Plan is in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (h) the receipt by the Company or any ERISA
Affiliate of any notice imposing Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or is in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which any Borrower or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which any
 

 
9

--------------------------------------------------------------------------------

 



 
Borrower or any such ERISA Affiliate could otherwise be liable in an amount that
could reasonably be expected to result in a Material Adverse Effect; and (j) any
other event or condition which constitutes or might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.
 
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “Eurocurrency Rate” with respect
to such Eurocurrency Borrowing for such Interest Period shall be the rate at
which dollar deposits of an amount comparable to the amount of such Eurocurrency
Borrowing and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes”  means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Other Connection Taxes, (b) U.S. federal withholding Tax
imposed by a Requirement of Law (including FATCA) in effect at the time a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.19(b)), becomes a party to this Agreement (or designates a new
lending office), with respect to any payment made by or on account of any
obligation of a Loan Party to such Foreign Lender, except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax under Section 2.17(a), or (c) Taxes
attributable to a Lender’s failure to comply with Section 2.17(f).
 
“Excluded Transfer” means (a) each of the following transfers of Equity
Interests, so long as after giving effect to each such transaction each Domestic
Subsidiary holding any direct or indirect ownership interest in any Equity
Interest subject to such transfer shall be a guarantor pursuant to the Security
Agreement or any Guarantor Joinder Agreement, (1) any disposition by either New
Canada Holdings, Inc. or Tyson International Holding Company of Equity Interests
in any Person or other assets held by it as of the Initial Effective Date to any
“controlled foreign corporation” (as defined in the Code), (2) any transfer of
any Equity Interest in Tyson Canada Finance LP to any Foreign Subsidiary, (3)
any transfer of Equity Interests in Tyson China Holding, Limited, Tyson China
Holding 2, Limited, Tyson China Holding 3, Limited, and Tyson India Holdings
Ltd. to any Foreign Subsidiary, (4) any transfer by the Company of Equity
Interests in Provemex Avicola to any Foreign Subsidiary, and (5) any transfer or
merger of New Canada Holdings, Inc., to or with another Subsidiary, provided
that at the time of such
 

 
10

--------------------------------------------------------------------------------

 



 
transfer or merger New Canada Holdings, Inc., holds no assets other than direct
and indirect Investments in Equity Interests of Foreign Subsidiaries (and assets
incidental to such ownership); and (b) any transfer of assets or other
disposition between or among Subsidiaries that are not Loan Parties, including
any merger or consolidation involving only Subsidiaries that are not Loan
Parties.
 
“Existing Credit Agreement” means this Agreement as in effect immediately prior
to the effectiveness of the amendment and restatement hereof on the Effective
Date.
 
“Existing Letters of Credit” means the letters of credit listed on Schedule 2.01
hereto.
 
“Facility Ratings” means, at any time, the ratings from S&P and Moody’s, if any,
of the credit facility provided for in this Agreement.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Receiver” means any Person that receives any fees under Section 2.12.
 
“Foreign Lender” means any Lender or Issuing Lender, (a) with respect to any
Borrower other than a U.S. Borrower and any Tax, that is treated as foreign by
the jurisdiction imposing such Tax, (b) with respect to any U.S. Borrower,
that (1) is not a “U.S. person” as defined by Section 7701(a)(30) of the Code (a
“U.S. Person”), or (2) is a partnership or other entity treated as a partnership
for United States federal income tax purposes which is a U.S. Person, but only
to the extent the beneficial owners (including indirect partners if its direct
partners are partnerships or other entities treated as partnerships for United
States Federal income tax purposes) are not U.S. Persons.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the U.S., including
those set forth in: (a) the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants; (b)
the Accounting Standards Codification of the Financial Accounting Standards
Board; (c) such other statements by such other entity as approved by a
significant segment of the accounting profession; and (d) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in periodic reports required to be
filed pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
 
“General Debt Basket Usage” means, at any time, the sum of (a) the aggregate
principal amount of Indebtedness incurred in reliance on clause (xviii) of
Section 6.01 and then outstanding and (b) the aggregate amount of Sale/Leaseback
Transactions consummated in reliance on clause (c) of Section 6.06 and then
outstanding.
 

 
11

--------------------------------------------------------------------------------

 



 “Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) having jurisdiction over the Company, any Subsidiary
or any Lender as the context may require.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantor Joinder Agreement” means a Supplement to the Security Agreement
substantially in the form of Exhibit I to the Security Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.
 
“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
in the ordinary course of business on normal commercial terms and not overdue by
more than 60 days, (ii) deferred compensation and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature (other than in
respect of non-competition agreements and other such arrangements referred to
above) incurred in connection with an acquisition (but only to the extent that
no payment has at the time accrued pursuant to such purchase price adjustment,
earnout or deferred payment obligation)), (e) all Capital Lease Obligations and
Synthetic Lease Obligations of such
 

 
12

--------------------------------------------------------------------------------

 



 
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than obligations with respect to letters of credit securing obligations (other
than obligations of other Persons described in clauses (a) through (e) above)
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the tenth Business Day following
payment on the letter of credit), (g) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances, (h) all Disqualified Equity
Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, the amount of such
Indebtedness being deemed to be the lesser of the fair market value (as
determined reasonably and in good faith by the Chief Financial Officer of the
Company) of such property or assets and the amount of the Indebtedness so
secured, (j) all Guarantees by such Person of Indebtedness of others, and (k)
all obligations of such Person in respect of Securitization Transactions (valued
as set forth in the definition of Securitization Transaction).  Indebtedness
shall not include obligations under any operating lease of property that is not
capitalized on the balance sheet of the Company or any Subsidiary, except that
Synthetic Lease Obligations shall constitute Indebtedness.  The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, in connection with the purchase by the Company or any Subsidiary
of any business, the term “Indebtedness” will exclude post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing; provided, however, that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 60 days thereafter. The amount of Indebtedness of any Person at any date
shall be the outstanding balance at such date of all obligations as described
above; provided, however, that, in the case of Indebtedness sold at a discount,
the amount of such Indebtedness at any time shall be the accreted value thereof
at such time. Except as otherwise expressly provided herein, the term
“Indebtedness” shall not include cash interest thereon.
 
“Indebtedness for Borrowed Money” means the sum of (1) all Indebtedness of the
Company and its consolidated Subsidiaries of the types referred to in clauses
(a), (b), (d), (e) and (k) (as determined in accordance with the second sentence
of the definition of Securitization Transaction) of the definition of
Indebtedness plus (2) all Indebtedness of the Company and its consolidated
Subsidiaries of the types referred to in clauses (i) and (j) of the definition
of Indebtedness in respect of such Indebtedness of others of the types referred
to in such clauses (a), (b), (d), (e) and (k) (as determined in accordance with
the second sentence of the definition of Securitization Transaction), but
excluding Guarantees of third party grower Indebtedness.
 
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
 
“Initial Effective Date” means March 9, 2009.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 

 
13

--------------------------------------------------------------------------------

 



 
“Interest Election Request” means a request by the Company on behalf of a
Borrower to convert or continue a Revolving Borrowing in accordance with
Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each of March, June, September, and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and (d) with respect to any Loan, the Commitment Termination Date.
 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Inventory” means, individually and collectively, “Inventory”, as referred to in
the Security Agreement.
 
“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment in, any other
Person that are held or made by the specified Person.  The amount, as of any
date of determination, of (a) any Investment in the form of a loan or an advance
shall be the principal amount thereof outstanding on such date, (b) any
Investment in the form of a Guarantee shall be the principal amount outstanding
on such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of a Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined reasonably and in good faith by a Responsible Officer of the
Company)), (c) any Investment in the form of a transfer of Equity Interests or
other property by the investor to the investee, including any such transfer in
the form of a capital contribution, shall be the fair market value (as
determined reasonably and in good faith by a Responsible Officer of the Company)
of such Equity Interests or other property as of the time of the transfer,
without any adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment, (d) any Investment
(other than any Investment referred to in clause (a), (b) or (c) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith or continued in reliance on Section 6.01(vii)),
plus the cost of all additions, as of such date, thereto, and minus the amount,
as of such date, of any portion of such Investment repaid to the investor in
cash as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such
 

 
14

--------------------------------------------------------------------------------

 



 
Investment, and (e) any Investment (other than any Investment referred to in
clause (a), (b), (c) or (d) above) by the specified Person in any other Person
resulting from the issuance by such other Person of its Equity Interests to the
specified Person shall be the fair market value (as determined reasonably and in
good faith by a Responsible Officer of the Company) of such Equity Interests at
the time of the issuance thereof.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Lender” means JPMCB, Bank of America, N.A., CoBank, ACB, Wells Fargo
Bank N.A., and each other Lender designated by the Company as an “Issuing
Lender” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
one or more Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(j), in each case so long as such Person shall remain an
Issuing Lender hereunder.  Any Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Lender, in which case the term “Issuing Lenders” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“LC Collateral Account” has meaning set forth in Section 2.06(k).
 
“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 9.04, other
than any such Person that shall have ceased to be a party hereto pursuant to
Section 9.04.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means (i) any letter of credit issued pursuant to this
Agreement and (ii) the Existing Letters of Credit.
 
“Leverage Ratio” means, on any date, the ratio of (a) Indebtedness for Borrowed
Money as of such date, less, to the extent included in Indebtedness for Borrowed
Money, the amount of Indebtedness of Variable Interest Entities (other than
Indebtedness of any SPE Subsidiary) that is not also Indebtedness of the Company
or any Subsidiary (other than a Variable Interest Entity that is not an SPE
Subsidiary) of the type referred to in clause (2) of the definition of
Indebtedness for Borrowed Money, less the cash balance of the Senior Notes
Account as of such date, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such
 

 
15

--------------------------------------------------------------------------------

 



 
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, any
Borrower Joinder Agreement, any Guarantor Joinder Agreement, any Borrower
Termination Agreement and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Loan Party” means each Borrower and each other Domestic Subsidiary that is a
party to the Security Agreement.


“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Revolving Loans and Swingline Loans.
 
“Lock Box” means any “Lock Box” referred to in the Security Agreement.
 
“Lock Box Agreement” means any “Lock Box Agreement” referred to in the Security
Agreement.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
 
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $50,000,000.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Company and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, (c) the
Collateral, the Administrative Agent’s Liens (for the benefit of the Secured
Parties) on the Collateral or the priority of such Liens or (d) the rights of or
benefits available to the Administrative Agent, the Lenders or any Issuing
Lender under this Agreement and any other Loan Document.
 
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
 

 
16

--------------------------------------------------------------------------------

 



 
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $50,000,000.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate outstanding principal
amount exceeding $75,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
 
“Material Subsidiary” means each Subsidiary of the Company that is not a Loan
Party (a) the consolidated total assets of which equal 3.75% or more of the
consolidated total assets of the Company or (b) the consolidated revenues of
which equal 3.75% or more of the consolidated revenues of the Company, in each
case as of the end of or for the most recent period of four consecutive fiscal
quarters of the Company for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the end of or for the period of four
consecutive fiscal quarters of the Company most recently ended prior to the date
of this Agreement); provided that if at the end of or for any such most recent
period of four consecutive fiscal quarters the combined consolidated total
assets or combined consolidated revenues of all Subsidiaries that under clauses
(a) and (b) above would not constitute Material Subsidiaries shall have exceeded
10% of the consolidated total assets of the Company or 10% of the consolidated
revenues of the Company (calculated without duplication of assets or revenues),
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated total assets or consolidated revenues, as the case
may be, until such excess shall have been eliminated.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
 
“Non-Loan Party Activities Basket” means, at any time, the greater at such time
of
 
 
(a)
the product of (i) the number of anniversaries of the Effective Date that shall
have occurred on or prior to such time plus one and (ii) $200,000,000, and

 
 
(b)
5% of consolidated total assets of the Company as set forth in the most recent
consolidated balance sheet of the Company delivered to the Administrative Agent
pursuant to Section 5.01(a) or (b).

 
“Non-Loan Party Activities Basket Usage” means at any time, without duplication,
the sum of (a) the aggregate amount of Investments by Loan Parties in
Subsidiaries that are not Loan Parties
 

 
17

--------------------------------------------------------------------------------

 



 
made in reliance on Section 6.04(c), 6.04(d) or 6.04(e) and then outstanding and
the aggregate amount of Investments made in reliance 6.04(q) and then
outstanding, (b) the aggregate principal amount of Indebtedness incurred in
reliance on Section 6.01(iv) by Subsidiaries that are not Loan Parties from Loan
Parties and then outstanding (other than Indebtedness received in consideration
of an Excluded Transfer and held as an Investment in reliance on Section 6.04(g)
and other than Indebtedness set forth on Schedule 6.01(iv) and Refinancing
Indebtedness thereof), and (c) the aggregate amount of Guarantees by any Loan
Party of Indebtedness of any Subsidiary that is not a Loan Party (other than
Guarantees by the Company of growers under Section 6.01(xv)) to the extent such
Indebtedness is then outstanding.
 
“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of LC Disbursements, interest thereon (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrowers to any of the Secured
Parties under any Loan Document, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, or become a
party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned an interest in any Loan or
Loan Document, engaged in any other transaction pursuant to, or enforced, any
Loan Documents).
 
“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to a request by the
Company under Section 2.19(b)).
 
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
 
“Participant Register” has the meaning specified in Section 9.04(c)(iv).
 
“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et. seq., as the same now exists or may from time to time
hereafter be amended,
 

 
18

--------------------------------------------------------------------------------

 



 
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Perfection Certificate” means a certificate, dated as of the Effective Date,
delivered by the Company on behalf of the Loan Parties and in the form of
Exhibit H.
 
“Permitted Acquisition” means the purchase or other acquisition (whether by
merger, amalgamation or otherwise) by any Borrower or any Subsidiary of Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person if (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person (including each Subsidiary of such
Person) is organized under the laws of the United States of America, any State
thereof or the District of Columbia and, upon the consummation of such
acquisition, will be a Domestic Subsidiary (including as a result of a merger or
consolidation between any Subsidiary and such Person) and will be a Loan Party
and a guarantor pursuant to the Security Agreement or any Guarantor Joinder
Agreement or (b) in the case of any purchase or other acquisition of other
assets, such assets will be owned by a Loan Party and, in the case of any assets
of the type included in the Collateral, such assets will be Collateral; provided
that (i) such purchase or acquisition was not preceded by, or consummated
pursuant to, an unsolicited tender offer or proxy contest initiated by or on
behalf of a Borrower or any Subsidiary, (ii) all transactions related thereto
are consummated in accordance with applicable law, (iii) the business of such
Person, or such assets, as the case may be, constitute a business permitted by
Section 6.03(b), and (iv) with respect to each such purchase or other
acquisition, all actions required to be taken with respect to such newly created
or acquired Subsidiary or assets in order to satisfy the requirements of Section
5.14 shall have been taken (or arrangements for the taking of such actions
satisfactory to the Administrative Agent shall have been made); and provided
further that, in the case of any purchase or other acquisition of Equity
Interests in a Person that owns any Subsidiary that will not comply with the
requirements set forth in clause (a) above, but such purchase or acquisition
would otherwise in all respects constitute a Permitted Acquisition and each such
non-compliant Subsidiary may be separately acquired in reliance upon another
subparagraph of Section 6.04, then (1) such purchase or acquisition will
nevertheless constitute a Permitted Acquisition with respect to such Person and
each compliant Subsidiary and (2) each such non-compliant Subsidiary shall be
purchased or acquired in reliance on such other subparagraph of Section 6.04.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.
 
“Permitted Encumbrances” means:
 
(a)       Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
 
(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws;
 

 
19

--------------------------------------------------------------------------------

 



 
(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e)       judgment liens in respect of judgments that do not constitute an Event
of Default;
 
(f)       easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Loan Parties or any of their Subsidiaries;
 
(g)       banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by Loan Parties or any of their
Subsidiaries in excess of those required by applicable banking regulations;
 
(h)       Liens in favor of, or claims or rights of any producer, grower or
seller of livestock, poultry or agricultural commodities under PACA, PSA or any
similar state or federal laws or regulations;
 
(i)       any Lien, claim or right of any Governmental Authority arising under
any law or regulation in any inventory or farm products allocable to any
procurement contract with such Governmental Authority;
 
(j)       rights and claims of joint owners of livestock (other than poultry)
under arrangements similar to TFM’s existing Alliance program; and
 
(k)       Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Loan Parties and their Subsidiaries in the ordinary course
of business;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Company and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Company and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a Change in Law after becoming a party hereto), accurate
and duly completed copies (in such number as requested) of one or more of
Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN or W-8IMY (together
with, if applicable, one of the aforementioned forms duly completed from each
direct or indirect beneficial owner of such Fee Receiver) or any successor
thereto that entitle such Fee Receiver to a complete exemption from U.S.
withholding tax on such payments (provided that, in the case of the Internal
Revenue Service Form W-8BEN, a Fee Receiver providing such form shall qualify as
a Permitted Fee Receiver only if such form establishes such exemption on the
basis of the “business profits” or “other income” articles of a tax treaty to
which the United States is a party and provides a U.S. taxpayer identification
number), in each case together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine whether such Fee Receiver is entitled to such complete exemption.

 
20

--------------------------------------------------------------------------------

 



 
“Permitted Holders” means (a) “members of the same family” of Mr. Don Tyson as
defined in Section 447(e) of the Code and (b) any entity (including, but not
limited to, any partnership, corporation, trust or limited liability company) in
which one or more individuals described in clause (a) hereof possess over 50% of
the voting power or beneficial interests.
 
 “Permitted Investments” means:
 
(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b)       investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 by Moody’s;
 
(c)       investments in certificates of deposit, overnight bank deposits,
repurchase agreements, reverse repurchase agreements, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof, or any United States
branch of any Lender, in each case that has a combined capital and surplus and
undivided profits of not less than $250,000,000;
 
(d)       money market funds invested in short-term securities rated at least as
provided in clause (b) above;
 
(e)       investments in overnight eurodollar deposits and eurodollar time
deposits maturing within three months from the date of the investment of any
Lender or any branch of any Lender; and
 
(f)       in the case of any Foreign Subsidiary, other short-term investments
that are liquid and are customarily used by companies in the jurisdiction of
such Foreign Subsidiary for cash management purposes.
 
“Permitted Liens” means with respect to (a) Accounts, Liens permitted under
clauses (a), (e), (h) and (i) of the definition of Permitted Encumbrances and
Section 6.02(a)(i), (b) Inventory, Liens permitted under clauses (a), (b), (d),
(e), (h), (i) and (j) of the definition of Permitted Encumbrances and Section
6.02(a)(i), (c) Cash, Liens permitted under clauses (a), (c), (d), (e), (f),
(g), (h) and (i) of the definition of Permitted Encumbrances and Section
6.02(a)(i) and (xiii) and (d) any other Collateral, Liens permitted under
clauses (a)(i) through (v) of Section 6.02.
 
“Permitted Non-Loan Party Acquisition or Investment” means (a) the purchase or
other acquisition (whether by merger, amalgamation or otherwise) by any
Subsidiary that is not a Loan Party (and is not required to be a Loan Party) of
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person or the purchase or other acquisition of
other assets; provided that (i) such purchase or acquisition was not preceded
by, or consummated pursuant to, an unsolicited tender offer or proxy contest
initiated by or on behalf of a Borrower or any Subsidiary, (ii) all transactions
related thereto are consummated in accordance with applicable law, and (iii) the
business of such Person, or such assets, as the case may be,
 

 
21

--------------------------------------------------------------------------------

 



 
constitute a business permitted by Section 6.03(b); and (b) any Investment by
any Subsidiary that is not a Loan Party in the Company or any other Subsidiary.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by any Borrower or
any ERISA Affiliate.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of such period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of such period (it being understood that,
in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).
 
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
 
“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
 
“Ratings Test” has the meaning assigned thereto in Section 9.18(b).
 
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof) or,
in addition in the case of any Foreign Subsidiary, Indebtedness (“Replacement
Indebtedness”) of such Foreign Subsidiary that replaces Original Indebtedness of
such Foreign Subsidiary or of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary within 90 days after the
repayment or prepayment of such Original Indebtedness; provided that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness (except to the extent used to finance
accrued interest and premium (including tender or makewhole premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
it being understood in the case of Replacement Indebtedness that is denominated
in a currency different from that of the applicable Original Indebtedness that
the principal amount of such Original Indebtedness shall be deemed to be equal
to the amount in the currency of such Replacement Indebtedness that is equal to
the principal amount of such Original Indebtedness based on the currency
exchange rates applicable on the date such Replacement Indebtedness is incurred;
(b) the maturity of such Refinancing Indebtedness shall not be earlier, and the
weighted average life to maturity of such Refinancing Indebtedness shall not be
shorter, than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events
 

 
22

--------------------------------------------------------------------------------

 



 
or at the option of any holder thereof (except, in each case, upon the
occurrence of an event of default or a change in control or as and to the extent
such repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date that
is six months after the Commitment Termination Date (assuming the effectiveness
of the extension thereof contemplated by the proviso thereof); (d) such
Refinancing Indebtedness shall not constitute an obligation of any Subsidiary
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become) an obligor in respect of such Original
Indebtedness (except that Refinancing Indebtedness of any Foreign Subsidiary may
be Guaranteed by any other Foreign Subsidiary organized under the laws of the
same nation as such Foreign Subsidiary), and shall not constitute an obligation
of the Company if the Company shall not have been an obligor in respect of such
Original Indebtedness, and, in each case (except, in the case of Foreign
Subsidiaries, to the extent specified in this clause (d)), shall constitute an
obligation of such Subsidiary or of the Company only to the extent of their
obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been expressly subordinated to the Obligations, such
Refinancing Indebtedness shall also be expressly subordinated to the Obligations
on terms not less favorable in any material respect to the Lenders; and (f) such
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original Indebtedness pursuant to the terms thereof)
(except that Refinancing Indebtedness of any Foreign Subsidiary may be secured
by Liens on assets of any other Foreign Subsidiary organized under the laws of
the same nation as such Foreign Subsidiary) or by any Lien having a higher
priority in respect of the Obligations than the Lien that secured such Original
Indebtedness.
 
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, members, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of inspections with respect to the assets of any Loan Party
from information furnished by or on behalf of any Loan Party, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent.
 
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of Credit Exposures and
unused Commitments at such time.
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, assistant treasurer, controller or chief
accounting officer of the Company but, in any event, with respect to financial
matters, the foregoing person that is responsible for preparing the financial
statements and reports delivered hereunder.
 

 
23

--------------------------------------------------------------------------------

 



 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in a Borrower or any Subsidiary, whether now or hereafter
outstanding, or any option, warrant, or other right to acquire any such Equity
Interests in a Borrower or any Subsidiary, or any other payment that has a
substantially similar effect to any of the foregoing.  Payments made by the
Company in connection with the exercise of “cashless” options by, or the vesting
of restricted stock for the benefit of, directors, officers, employees or
consultants of the Company and the Subsidiaries in respect of tax withholdings
shall not constitute “Restricted Payments”.
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Lender” means a Lender with a Commitment or, if the Commitments have
terminated or expired, a Lender with Credit Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Company or any Subsidiary and is leased by the Company or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
 
“SEC Filing” has the meaning assigned to such term in Section 3.11.
 
“Secured Debt Basket Usage” means, at any time, the sum of (a) the aggregate
principal amount of Indebtedness incurred in reliance on clause (xviii) of
Section 6.01 and then outstanding that is secured by a Lien on any asset of the
Company or any Subsidiary and (b) the aggregate amount of Sale/Leaseback
Transactions consummated in reliance on clause (c) of Section 6.06 and then
outstanding.
 
“Secured Obligations” means (a) all Additional Obligations and (b) all
Obligations.
 
“Secured Parties” has the meaning assigned to such term in the Security
Agreement.
 
“Securities Account Control Agreement” means, individually and collectively,
each “Securities Account Control Agreement” referred to in the Security
Agreement.
 
“Securitization Transaction” means any arrangement under which the Company or
any other Subsidiary transfers accounts receivable and/or payment intangibles,
interests therein and/or related assets and rights (a) to a trust, partnership,
corporation, limited liability company or other entity (which may be a SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the
 

 
24

--------------------------------------------------------------------------------

 



 
incurrence or issuance by the transferee or successor transferee (which may be a
SPE Subsidiary) of Indebtedness, other securities or interests that are to
receive payments from, or that represent interests in, the cash flow derived
from such accounts receivable and/or payment intangibles, interests therein or
related assets and rights, or (b) directly to one or more investors or other
purchasers.  The “amount” or “principal amount” of any Securitization
Transaction shall be deemed at any time to be the aggregate principal, capital
or stated amount (or the substantive equivalent of any of the foregoing) of the
Indebtedness, other securities or interests referred to in the first sentence of
this definition or, if there shall be no such principal, capital or stated
amount (or the substantive equivalent of any of the foregoing), the uncollected
amount of the accounts receivable or interests therein transferred pursuant to
such Securitization Transaction, net of any such accounts receivables or
interests therein that have been written off as uncollectible.  Such “amount” or
“principal amount” shall not include any amount of Indebtedness owing by any SPE
Subsidiary to the Company or any other Subsidiary to the extent that such
intercompany Indebtedness has been incurred to finance, in part, the transfers
of accounts receivable and/or payment intangibles, interests therein and/or
related assets and rights to such SPE Subsidiary.
 
“Security Agreement” means that certain Guarantee and Collateral Agreement,
dated as of March 9, 2009, as amended and restated as of the date hereof, among
the Loan Parties, the Company and the Administrative Agent, for the benefit of
the Administrative Agent and the Lenders.
 
“Senior Notes” means the Company’s 10.50% Senior notes due March 2014.
 
“Senior Notes Account” means a blocked cash collateral account maintained with
the Administrative Agent, amounts in which will be held as collateral for the
Secured Obligations and available for the payment, prepayment, repurchase or
defeasance of the Senior Notes, all on terms and under documentation
satisfactory to the Administrative Agent.
 
“Senior Notes Document” means any agreement or instrument governing or
evidencing the Senior Notes.
 
“Settlement” has the meaning set forth in Section 2.04(d).
 
“Settlement Date” has the meaning set forth in Section 2.04(d).
 
“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions and transactions
related or incidental thereto.
 
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting
 

 
25

--------------------------------------------------------------------------------

 



 
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held and (b) any other
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.  Unless otherwise specified,
“Subsidiary” means any direct or indirect subsidiary of the
Company.  Notwithstanding the foregoing, neither Dynamic Fuels LLC nor Cactus
Argentina S.A. shall be a “Subsidiary” for any purpose under the Loan Documents,
nor shall any Variable Interest Entity (other than an SPE Subsidiary) be a
“Subsidiary” under the foregoing clause (b).
 
“Subsidiary Borrower” means each wholly-owned Domestic Subsidiary of the Company
that shall become a Subsidiary Borrower pursuant to Section 2.20, in each case
so long as such Subsidiary shall remain a Subsidiary Borrower hereunder.
 
“Subsidiary Loan Party” means each Subsidiary that is a party to the Security
Agreement.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the Swingline Exposure at such
time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
 
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations.  For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including any interest, additions to tax or penalties applicable thereto.
 
“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.
 

 
26

--------------------------------------------------------------------------------

 



 
“Total Commitment” means, at any time, the aggregate amount of the Commitments
as in effect at such time.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents to which they are party, the
amendment and restatement of this Agreement in this form on the Effective Date,
the amendment and reaffirmation of Collateral Documents in connection with the
amendment and restatement of this Agreement on the Effective Date, the borrowing
of Loans and other credit extensions, the use of the proceeds thereof, the
continuation or issuance of Letters of Credit hereunder and the creation and
perfection of the Liens created by the Collateral Documents.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“U.S.” means the United States of America.
 
“U.S. Borrower” means any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
 
“Variable Interest Entity” means any Person that is not a Subsidiary under
clause (a) of the definition of such term but the accounts of which are
consolidated with those of the Company under GAAP as a result of its status as a
variable interest entity.
 
“Voting Participant” has the meaning assigned to such term in
Section 9.04(c)(iv).
 
“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(c)(iv).
 
“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person.  Unless otherwise specified,
“wholly-owned Subsidiary” means a wholly-owned Subsidiary of the Company.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a
 

 
27

--------------------------------------------------------------------------------

 



 
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing” or “Borrowing of Revolving Loans”), by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing” or a “Eurocurrency Borrowing of Revolving Loans”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) references to the “date hereof” or the “date of this Agreement” shall
mean February 23, 2011.
 
SECTION 1.04.  Accounting Terms; GAAP.  (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time, provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
 
(b)  All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated on a Pro
Forma Basis after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether a transaction is a
Designated Acquisition or is permitted to be consummated hereunder, to any other
such transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act.   If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness if such Swap
Agreement has a remaining term in excess of 12 months).
 
SECTION 1.05.  Currency Translations.  For purposes of any determination under
Section 6.01, 6.02 or 6.06 or under paragraph (f), (g) or (k) of Article VII,
all amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated
 

 
28

--------------------------------------------------------------------------------

 



 
into dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default or Event of Default shall arise as a
result of any limitation set forth in dollars in Section 6.01, 6.02 or 6.06
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable at the time or times Indebtedness, Liens or
Sale/Leaseback Transactions were initially consummated in reliance on the
exceptions under such Sections.  For purposes of any determination under Section
6.04 or 6.05, the amount of each Investment, disposition or other applicable
transaction denominated in a currency other than dollars shall be translated
into dollars at the currency exchange rate in effect on the date such
Investment, disposition or other transaction is consummated.  Such currency
exchange rates shall be determined in good faith by the Company.
 


 
ARTICLE II

 
The Credits
 
SECTION 2.01.  The Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Subsidiary Borrowers from time to time during the Availability Period if after
giving effect to each such Revolving Loan: (a) such Lender’s Credit Exposure
would not exceed such Lender’s Commitment and (b) the aggregate Credit Exposures
would not exceed the Total Commitment.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Revolving Loans.  All Loans shall be made in dollars.
 
SECTION 2.02.  Loans and Borrowings.  (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Type
made by the Lenders ratably in accordance with their respective
Commitments.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Sections 2.04.  The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Company, on behalf of the
applicable Borrower, may request in accordance herewith.  Each Swingline Loan
shall be an ABR Loan.  Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan, provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Total Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(f).  Each
Swingline Loan shall be in an amount that is not less than $500,000.  Borrowings
of more than one Class and Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of ten Eurocurrency
Borrowings outstanding.  Notwithstanding anything to the contrary in this
Section 2.02(c), an ABR Revolving Borrowing or a Swingline Loan may be in an
aggregate amount that is equal to the entire unused balance of the Total
Commitment.
 

 
29

--------------------------------------------------------------------------------

 



 
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Commitment
Termination Date.
 
SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile or other
electronic transmission to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit E signed by the Company (on behalf
of itself or the relevant Borrower).  Each such telephonic and written Borrowing
Request shall specify the following information:
 
(i) the name of the applicable Borrower;
 
(ii) the aggregate amount of the requested Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07;
and
 
(vii) that as of such date the conditions set forth in Sections 4.02(a), (b) and
(c) are satisfied.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
SECTION 2.04.  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers, from time to time during the Availability Period if, after giving
effect thereto, (i) the aggregate principal amount of outstanding Swingline
Loans shall not exceed $50,000,000 and (ii) the total Credit Exposures shall not
exceed the Total Commitment, provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Company (on behalf of itself or, if
applicable, the relevant Borrower) or the relevant Borrower shall notify the
Administrative Agent of such request by telephone not later than 12:00 noon, New
York City time, on the day of such proposed Swingline Loan.  Each such
telephonic request shall be confirmed promptly by facsimile or other electronic
transmission to the Administrative Agent.  Each such notice shall be irrevocable
and shall specify the name of the
 

 
30

--------------------------------------------------------------------------------

 



 
 
relevant Borrower, the requested date of the Swingline Loan (which shall be a
Business Day), the amount of the requested Swingline Loan and the location and
number of such Borrower’s account to which funds are to be disbursed.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company or the relevant Borrower.  The Swingline Lender
shall make each Swingline Loan available to the relevant Borrower by means of a
credit to the general deposit account of such Borrower maintained with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(f), by
remittance to the relevant Issuing Lender).
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
relevant Borrower (or other party on behalf of the relevant Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear, provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as the case may
be, if and to the extent such payment is required to be refunded to any Borrower
for any reason.  The purchase of participations in a Swingline Loan pursuant to
this paragraph shall not relieve the Borrowers of any default in the payment
thereof.
 
(d)The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any earlier date that the Administrative Agent elects, by notifying the Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
12:00 noon, New York City time on the date of such requested Settlement (the
“Settlement Date”).  Each Lender (other than the Swingline Lender, in the case
of the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., New York City time, on such Settlement
Date.  Settlements may occur during the existence of a Default and whether or
not the applicable conditions precedent set forth in Section 4.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
 

 
31

--------------------------------------------------------------------------------

 



 
 
applied against the amounts of the Swingline Lender’s Swingline Loans and,
together with Swingline Lender’s Applicable Percentage of such Swingline Loan,
shall constitute Revolving Loans of such Lenders, respectively.  If any such
amount is not transferred to the Administrative Agent by any Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.
 
SECTION 2.05.  [reserved].
 
SECTION 2.06.  Letters of Credit.  (a) Subject to the terms and conditions set
forth herein, in addition to the Loans provided for herein, from time to time
during the Availability Period, a Borrower may request any Issuing Lender to
issue, and such Issuing Lender shall issue (unless the Required Lenders shall
have asserted that the conditions set forth in Section 4.02 with respect to such
issuance are not satisfied), Letters of Credit denominated in dollars for the
account of such Borrower.  Each Letter of Credit shall be in such form as shall
be acceptable to the Administrative Agent and the relevant Issuing Lender in its
reasonable determination.  Letters of Credit issued hereunder shall constitute
utilization of the Commitments.
 
(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall deliver by hand
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Lender of such Letter of Credit)
to such Issuing Lender and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, that such Letter of
Credit is to be denominated in dollars, the name of the account party (which
shall be a Borrower or a Subsidiary and a Borrower as co-applicants), the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  It is
understood that the reinstatement of all or a portion of a Letter of Credit in
accordance with the terms thereof following a drawing thereunder shall not
constitute an amendment, renewal or extension of such Letter of Credit.  If
requested by such Issuing Lender, such Borrower also shall submit a letter of
credit application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Borrower to,
or entered into by a Borrower with, any Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
(c) A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
relevant Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the aggregate
LC Exposure would not exceed $500,000,000 and (ii) the sum of the total Credit
Exposures would not exceed the Total Commitment.
 
(d) No Letter of Credit shall have a stated expiry date that is later than the
close of business on the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the Commitment Termination Date; provided that any Letter
of Credit with a one-year tenor may provide for the renewal thereof for
additional one year periods (which shall in no event extend beyond the date
referred to in clause (ii) above) under customary “evergreen” provisions.
 

 
32

--------------------------------------------------------------------------------

 



 
(e) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) by any Issuing Lender, and without any further
action on the part of such Issuing Lender of such Letter of Credit or the
Lenders, such Issuing Lender hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
 
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of a notice as provided for
in the final paragraph of Section 2.06(f), to pay to the Administrative Agent,
for the account of the relevant Issuing Lender of each Letter of Credit such
Lender’s Applicable Percentage of the amount of each LC Disbursement made by
such Issuing Lender promptly upon the request of such Issuing Lender at any time
from the time of such LC Disbursement until such LC Disbursement is reimbursed
by the relevant Borrower or at any time after any reimbursement payment is
required to be refunded to such Borrower for any reason.  Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
such payment shall be made in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the relevant Issuing Lender the amounts so received
by it from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the relevant Borrower pursuant to the next following
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Lender or, to the extent that the Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Lender for any
LC Disbursement shall not constitute a Loan and shall not relieve the relevant
Borrower of its obligation to reimburse such LC Disbursement.
 
(f) If an Issuing Lender shall make any LC Disbursement in respect of a Letter
of Credit, the relevant Borrower shall reimburse such Issuing Lender in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time (or, in the
case of an LC Disbursement that is being funded with an ABR Borrowing or
Swingline Loan, 2:00 p.m., New York City time), on (i) the Business Day that the
relevant Borrower receives notice that such LC Disbursement has been made, if
such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the relevant Borrower receives
such notice, if such notice is not received prior to such time; provided that
the relevant Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with all or any portion of an ABR Borrowing or a Swingline
Loan, as applicable, in an amount permitted under Section 2.02(c) and, to the
extent so financed, the relevant Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing or Swingline
Loan (or the applicable portion thereof).  Each such payment shall be made to
the relevant Issuing Lender in dollars and in immediately available funds.
 
If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower and such Lender’s Applicable Percentage thereof.
 

 
33

--------------------------------------------------------------------------------

 



 
(g) Each Borrower’s obligations to reimburse LC Disbursements as provided in
Section 2.06(f) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged or fraudulent or any statement therein being untrue or inaccurate in
any respect, (iii) payment by any Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit, (iv) any lien or security interest
granted to, or in favor of, the Administrative Agent or any of the Lenders as
security for any of such reimbursement obligations failing to be perfected,
(v) the occurrence of any Default, (vi) the existence of any proceedings of the
type described in paragraph (h) or (i) of Article VII with respect to any other
Loan Party, (vii) any lack of validity or enforceability of any of such
reimbursement obligations against any other Loan Party, or (viii) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
obligations of any Borrower hereunder.
 
Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided that the foregoing shall not be construed to excuse such Issuing Lender
from liability to any Borrower or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Loan Parties and the Lenders to the extent permitted by
applicable law) suffered by any Borrower or any such Lender, as the case may be,
that are caused by such Issuing Lender’s failure to exercise the standard of
care agreed hereunder to be applicable when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that such standard of care shall be as follows,
and that such Issuing Lender shall be deemed to have exercised such standard of
care in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction by final and nonappealable
judgment):
 
(i) an Issuing Lender of a Letter of Credit may accept documents that appear on
their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and
 
(ii) an Issuing Lender of a Letter of Credit shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit.
 
(h) Upon presentation of documents with respect to a demand for payment under a
Letter of Credit, each Issuing Lender in respect of such Letter of Credit shall
(i) promptly notify the Administrative Agent, the Company and (if different) the
relevant Borrower by telephone (confirmed by facsimile) of such demand for
payment, (ii) promptly following its receipt of such documents, examine all
documents purporting to represent a demand for payment under a Letter of Credit
and (iii) promptly after such examination notify the Administrative Agent, the
Company and (if different) the relevant Borrower
 

 
34

--------------------------------------------------------------------------------

 



 
 
by telephone (confirmed by facsimile) whether the Issuing Lender has made or
will make an LC Disbursement under such Letter of Credit; provided that any
failure to give or delay in giving any such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Lender and the Lenders with
respect to any such LC Disbursement as provided in Section 2.06(f).
 
(i) If any Issuing Lender shall make any LC Disbursement, then, unless the
relevant Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to, but excluding,
the date that such Borrower reimburses such LC Disbursement at the rate per
annum then applicable to ABR Loans; provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.06(f), then
Section 2.13(d) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.06(d) to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment.
 
(j) An Issuing Lender may be added, or an existing Issuing Lender may be
terminated, under this Agreement at any time by written agreement between the
Company, the Administrative Agent and the relevant Issuing Lender.  The
Administrative Agent shall notify the Lenders of any such addition or
termination.  At the time any such termination shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the Issuing
Lender being terminated.  From and after the effective date of any such
addition, the new Issuing Lender shall have all the rights and obligations of an
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter.  References herein to the term “Issuing Lender” shall be
deemed to refer to each new Issuing Lender or to any previous Issuing Lender, or
to such new Issuing Lender and all previous Issuing Lenders, as the context
shall require.  After the termination of an Issuing Lender hereunder, the
terminated Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to any outstanding Letters of Credit issued by it prior to such
termination, but shall not be required to issue any new Letters of Credit or to
renew or extend any such outstanding Letters of Credit.
 
(k) If either (i) an Event of Default shall have occurred and be continuing and
the Company receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with
LC Exposure representing more than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph or (ii) any of the other
provisions of this Agreement require cash collateralization, the Company shall
deposit within one Business Day after notice from the Administrative Agent of
the requirement thereof into an account established and maintained on the books
and records of the Administrative Agent, which account may be a “securities
account” (within the meaning of Section 8-501 of the UCC as in effect in the
State of New York), in the name of the Administrative Agent and for the benefit
of the Secured Parties (the “LC Collateral Account”), an amount in immediately
available funds in Dollars equal to 105% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such amount shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in paragraph (h) or (i) of
Article VII.  Such deposits shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement and for the payment and
performance of the Secured Obligations, and for this purpose the Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the LC Collateral Account, the LC Collateral Account shall
be subject to a Deposit Account Control Agreement and each Borrower hereby
grants a security interest to the Administrative Agent for the benefit of the
Secured Parties in the LC Collateral Account and in any financial assets (as
defined in the UCC) or other property held therein.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and
 

 
35

--------------------------------------------------------------------------------

 



 
 
sole discretion of the Administrative Agent (in accordance with its usual and
customary practices for investments of this type) and at the Borrowers’ risk and
reasonable expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in the LC Collateral
Account.  Moneys and financial assets in the LC Collateral Account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Lender
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing more than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  The Administrative Agent shall cause all
such cash collateral (to the extent not applied as aforesaid) to be returned to
the Company within three Business Days after (A) in the case of clause
(i) above, the applicable Event of Default shall have been cured or waived (so
long as no other Event of Default has occurred and is continuing at such time)
or (B) in the case of clause (ii) above, to the extent such cash collateral
shall no longer be required pursuant to the applicable provision hereof.
 
(l) Unless otherwise requested by the Administrative Agent, each Issuing Lender
shall (i) provide to the Administrative Agent copies of any notice received from
any Borrower pursuant to Section 2.06(b) no later than the Business Day after
receipt thereof and (ii) report in writing to the Administrative Agent (A) on
the first Business Day of each week, the activity for each day during the
immediately preceding week in respect of Letters of Credit issued by it,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (B) on or prior to
each Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, whether such Letter of Credit is a trade, financial or performance
Letter of Credit, and the aggregate face amount of the Letters of Credit to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof changed), and no Issuing Lender shall be permitted to issue, amend,
renew or extend such Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such issuance, amendment,
renewal or extension is then permitted by the terms of this Agreement, (C) on
each Business Day on which such Issuing Lender makes any LC Disbursement, the
date of such LC Disbursement and the amount of such LC Disbursement and (D) on
any other Business Day, such other information as the Administrative Agent shall
reasonably request, including but not limited to prompt verification of such
information as may be requested by the Administrative Agent.
 
SECTION 2.07.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, or, in the case
of an ABR Loan, 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
applicable Borrower promptly, and in no event later than 3:00 p.m., New York
City time, crediting the amounts so received, in like funds, to an account of
such Borrower maintained with the Administrative Agent in New York City and
designated by the Company in the applicable Borrowing Request.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and Borrowers agree (jointly
 

 
36

--------------------------------------------------------------------------------

 



 
 
and severally with each other Borrower, but severally and not jointly with the
applicable Lenders) to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a Borrower, the interest rate applicable to
such Loan.  If such Lender pays such amount to the Administrative Agent, then
such amount (less interest) shall constitute such Lender’s Loan included in such
Borrowing.  With respect to any share of a Borrowing not made available by a
Lender as contemplated above, if such Lender subsequently pays its share of such
Borrowing to the Administrative Agent, then the Administrative Agent shall
promptly repay any corresponding amount paid by the relevant Borrower to the
Administrative Agent as provided in this paragraph (including interest thereon
to the extent received by the Administrative Agent); provided that such
repayment to such Borrower shall not operate as a waiver or any abandonment of
any rights or remedies of such Borrower with respect to such Lender.
 
SECTION 2.08.  Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by Section
2.03.  Thereafter, the applicable Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Company, on behalf of the
applicable Borrower, shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Company was requesting a Revolving Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile or by other electronic transmission to
the Administrative Agent of a written Interest Election Request substantially in
the form of Exhibit F signed by the Company (on behalf of itself or the
applicable Borrower) or the applicable Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
 
(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 

 
37

--------------------------------------------------------------------------------

 



 
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Company or the Subsidiary Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
may be converted to or continued as a Revolving Eurocurrency Borrowing and (ii)
unless repaid, each Eurocurrency Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.09.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, all Commitments shall terminate on the Commitment Termination Date.
 
(b) The Company, on behalf of the Borrowers, may at any time terminate, without
premium or penalty (other than, with respect to Eurocurrency Borrowings,
payments that may become due under Section 2.16), the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon, (ii) the payment in full of the accrued and unpaid fees and
(iii) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon.  The Company, on behalf of
the Borrowers, may from time to time reduce, without premium or penalty (other
than, with respect to Eurocurrency Borrowings, payments that may become due
under Section 2.16), the Commitments, provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $10,000,000
and not less than $25,000,000 and (ii) the Company shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the aggregate Credit Exposures
would exceed the Total Commitment.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.  The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under this paragraph at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this paragraph shall be irrevocable,
provided that a notice of termination or reduction of Commitments delivered by
the Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or any other event, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
 
SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Commitment Termination Date,
 

 
38

--------------------------------------------------------------------------------

 



 
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Commitment Termination Date and the date
that is the seventh day (or if such day is not a Business Day, the next
succeeding Business Day) after such Swingline Loan is made, provided that on
each date that a Revolving Borrowing is made by the Company or any Subsidiary
Borrower, the Company or such Subsidiary Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.
 
(b) [reserved].
 
(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, (iv)
the amount of any sum received by the Administrative Agent hereunder for the
account of any Issuing Lender and (v) the application or disbursement by the
Administrative Agent of any amounts pursuant to this Agreement or any other Loan
Document.
 
(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans and pay
interest thereon in accordance with the terms of this Agreement.
 
(f) Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note.  In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note, substantially in the form of
Exhibit I, payable to the order of such Lender (or, if requested by such Lender,
to such Lender and its registered assigns).  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.11.  Prepayment of Loans.  (a) The Borrowers shall have the right at
any time and from time to time to prepay without premium or penalty (other than,
with respect to Eurocurrency Borrowings, payments that may become due under
Section 2.16) any Borrowing in whole or in part, subject to the requirements of
this Section.
 
(b) In the event and on each occasion that the aggregate Credit Exposures of the
Lenders exceed the Total Commitment, the Borrowers shall prepay Revolving
Borrowings and/or Swingline Borrowings in an aggregate amount equal to such
excess; provided that if the aggregate principal amount of Revolving Borrowings
and Swingline Borrowings then outstanding is less than the amount of such excess
(because LC Exposure constitutes a portion thereof), the Borrowers shall deposit
an amount in cash equal to such excess in the LC Collateral Account.  If the
Borrowers are required to provide (and have provided the required amount of)
cash collateral pursuant to this Section 2.11(b) and such excess is subsequently
reduced, cash collateral in an amount equal to the lesser of (x) any such
reduction and (y)
 

 
39

--------------------------------------------------------------------------------

 



 
 
the amount of such cash collateral (to the extent not applied as set forth in
Section 2.06(k)) shall be returned to the Borrowers within two Business Days
after such reduction.
 
(c) Prior to any optional prepayment of Borrowings hereunder, the applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and the Company
shall specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section.
 
(d) The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by facsimile or by other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, set forth a reasonably
detailed calculation of the amount of such prepayment, provided that a notice of
optional prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or any other event, in which case such notice of
prepayment may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified date) if such condition is not satisfied.  Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans) the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.11.
 
SECTION 2.12.  Fees.  (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
relevant Facility Fee Rate specified in the definition of Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the Commitment
Termination Date; provided that, if such Lender continues to have any Credit
Exposure after the Commitment Termination Date, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Credit Exposure from and
including the Commitment Termination Date to but excluding the date on which
such Lender ceases to have any Credit Exposure.  Accrued facility fees shall be
payable in arrears on the last day of each March, June, September and December
of each year and on the Commitment Termination Date, commencing on the first
such date to occur after the Effective Date; provided that any facility fees
accruing after the Commitment Termination Date shall be payable on demand.  All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(b) The Company agrees to pay to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate applicable to Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the
Commitment Termination Date and the date on which such Lender ceases to have LC
Exposure.
 

 
40

--------------------------------------------------------------------------------

 



 
(c) The relevant Borrower with respect to each Letter of Credit agrees to pay to
the Issuing Lender of such Letter of Credit (i) a fronting fee, which shall
accrue at a rate per annum separately agreed by the Company and such Issuing
Lender, on the average daily amount of the LC Exposure attributable to such
Letter of Credit (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of issuance of
such Letter of Credit to but excluding the date on which there ceases to be any
such LC Exposure under such Letter of Credit and (ii) such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
such Letter of Credit or processing of drawings thereunder.
 
(d) Participation fees and fronting fees accrued through and including the last
day of each calendar quarter shall be payable on the third Business Day of the
calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the Commitment Termination Date and any such fees accruing after the Commitment
Termination Date shall be payable on demand.  Any other fees payable to any
Issuing Lender pursuant to paragraph (c) above shall be payable at the times
separately agreed upon between the Company or the relevant Borrower and such
Issuing Lender or otherwise within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(e) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Company and the Administrative Agent.
 
(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, in accordance with this Section 2.12.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.13.  Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c) [reserved].
 
(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration, by mandatory prepayment or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.
 
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments, provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the Commitment
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 

 
41

--------------------------------------------------------------------------------

 



 
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period;
 
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone (promptly confirmed in writing) or facsimile or by other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Revolving
Borrowing (unless prepaid) shall be converted to, or continued as, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing, provided that following the
first day that such condition shall cease to exist, such Borrowings may be made
as or converted to Eurocurrency Borrowings at the request of and in accordance
with the elections of the applicable Borrower.
 
SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan or similar requirement against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted Eurocurrency Rate) or any Issuing Lender;
 
(ii) subject any Lender or Issuing Lender to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Connection Taxes on
gross or net income, profits or revenue (including value-added or similar
Taxes)); or
 
(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost, or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan, or in the case of clause
(ii), any Loan, (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or such Issuing Lender of
 

 
42

--------------------------------------------------------------------------------

 



 
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Lender
hereunder (whether of principal, interest or otherwise), then, upon the request
of such Lender or such Issuing Lender, as the case may be, the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered to the extent resulting from any of the
foregoing.
 
(b) If any Lender or any Issuing Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Lender’s capital or on the capital of
such Lender’s or such Issuing Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Lender, to
a level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered due to such Change in Law.
 
(c) A certificate of a Lender or an Issuing Lender setting forth in reasonable
detail calculations of the amount or amounts necessary to compensate such Lender
or such Issuing Lender or their respective holding companies, as the case may
be, as specified in paragraph (a) or (b) of this Section shall be delivered to
the Company and shall be conclusive absent manifest error.  The Borrowers shall
pay such Lender or such Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or any Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Lender, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(d) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and reasonable expense attributable to such event.  In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the
 

 
43

--------------------------------------------------------------------------------

 



 
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market (without consideration of the
Applicable Rate).  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after the Company’s receipt thereof.
 
SECTION 2.17.  Taxes.  (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes, provided that if any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent (as defined below)) requires the deduction or withholding of
any Indemnified Tax from any such payment (including, for the avoidance of
doubt, any such deduction or withholding required to be made by the applicable
Loan Party or the Administrative Agent, or, in the case of any Lender that is
treated as a partnership for U.S. Federal income tax purposes, by such Lender
for the account of any of its direct or indirect beneficial owners), the
applicable Loan Party, the Administrative Agent, the Lender or the applicable
direct or indirect beneficial owner of a Lender (any such person a “Withholding
Agent”) shall make such deductions and timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender, any Issuing
Lender or its beneficial owner, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made.
 
(b) Without limiting the provisions of Section 2.17(a) above, the Loan Parties
shall timely pay, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
 
(c) To the extent not paid, reimbursed or compensated pursuant to Section
2.17(a) or (b), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender and Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes payable by
the Administrative Agent, such Lender (or its beneficial owner) or the Issuing
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Loan Parties under any Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (except for any
interest, penalties, or expenses determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or wilful misconduct of the Administrative Agent, a Lender or the Issuing
Lender, as the case may be).  A certificate as to the amount of such payment or
liability delivered to the Company by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(d) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect
 

 
44

--------------------------------------------------------------------------------

 



 
 
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.17(e)
shall be paid within 10 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.
 
(e) As soon as practicable after any payment of Indemnified Taxes by the Loan
Parties to a Governmental Authority pursuant to Section 2.17(a), the Company
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(f) Any Foreign Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced
rate.  In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine that
such Lender is not -subject to backup withholding or information reporting
requirements.
 
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. Federal withholding Tax, the
completion, execution and submission of such forms (other than such
documentation set forth in clauses (i) through (v) of this paragraph (f) below)
shall not be required if in the Foreign Lender’s judgment such completion,
execution or submission would subject such Foreign Lender to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Foreign Lender. Upon the reasonable
request of the Company or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section 2.17(f)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Company and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
 
Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Borrower, any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Company or the Administrative
Agent), whichever of the following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the U.S. is a party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit L to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section
 

 
45

--------------------------------------------------------------------------------

 



 
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the applicable
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (D) the interest payments in question are not effectively connected with the
United States trade or business conducted by such Lender (a “U.S. Tax Compliance
Certificate”) and (y) duly completed copies of  Internal Revenue Service Form
W-8BEN,
 
(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of such beneficial owners, or
 
(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
 
Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of such Lender’s legal inability to do so.
 
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.17(f), the term “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(g) Each Fee Receiver hereby represents that it is a Permitted Fee Receiver and
agrees to update Internal Revenue Service Form W-9 (or its successor form) or
the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Company and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.
 
(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid by any
Borrower pursuant to this Section), it shall pay to such Borrower an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including any Indemnified Taxes) of the
Administrative Agent, the Issuing Lender or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant
 

 
46

--------------------------------------------------------------------------------

 



 
 
Governmental Authority with respect to such refund); provided, that such
Borrower, upon the request of the Administrative Agent, the Issuing Lender or
such Lender, agrees to repay the amount paid over pursuant to this paragraph (h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, the Issuing Lender or such
Lender in the event the Administrative Agent, the Issuing Lender or such Lender
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will any Issuing
Lender or Lender be required to pay any amount to any Borrower the payment of
which would place the Issuing Lender or such Lender in a less favorable net
after-Tax position than the Issuing Lender or such Lender would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This clause shall not be construed to require the
Administrative Agent, the Issuing Lender or any Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower or any other Person.
 
(i) Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, termination of the
Loan Documents and the repayment, satisfaction or discharge of all obligations
thereunder.
 
(j) For purposes of Section 2.17(d) and (f), the term “Lender” includes any
Issuing Lender.
 
SECTION 2.18.  Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
 
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, or fees or reimbursements of LC Disbursements,
or of amounts payable under Section 2.15, 2.16, 2.17 or 9.03, or otherwise) at
or prior to the time expressly required hereunder or under any other Loan
Document for such payment (or, if no such time is expressly required, prior to
2:00 p.m., New York City time), on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York or at such other address
that the Administrative Agent shall advise the Company in writing, except
payments to be made directly to an Issuing Lender or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments under any Loan Document shall be made in dollars.
 
(b) Prior to any repayment of any Borrowings hereunder (other than the repayment
in full of all outstanding Borrowings on the scheduled date of such repayment),
the Borrowers shall select the Borrowing or Borrowings to be paid and shall
notify the Administrative Agent by telephone (confirmed by facsimile) of such
selection at the times and on the days provided in Section 2.11(d); provided
that each repayment of Borrowings shall be applied to repay any outstanding
ABR Borrowings before any other Borrowings.  If a Borrower fails to make a
timely selection of the Borrowing or Borrowings to be repaid (in accordance with
the immediately preceding sentence) or prepaid (in accordance with
Section 2.11), such payment shall be applied, first, to pay any outstanding
ABR Borrowings and, second, to other Borrowings in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first).
 

 
47

--------------------------------------------------------------------------------

 



 
 
Each repayment or prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in such Borrowing.
 
(c) Any proceeds of Collateral or any other amounts received by the
Administrative Agent in accordance with this Agreement or another Loan Document
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrowers), (B) a mandatory prepayment under Section 2.11(which
shall be applied in accordance with Section 2.11), or (C) amounts to be used to
cash collateralize LC Exposures, or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, shall be applied ratably to the Secured Obligations as
follows: first, to the payment of all costs and expenses incurred by the
Administrative Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent hereunder or under any other Loan Document on behalf of any Loan Party and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document, second, to the
payment in full of the Secured Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Secured Obligations owed to them on the date of any such distribution),
third, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Letters
of Credit, to be held as cash collateral for such Obligations, and fourth, to
the Loan Parties, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.  Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Company, or unless an
Event of Default has occurred and is continuing, neither the Administrative
Agent nor any Lender shall apply any payment that it receives to a Eurocurrency
Loan, except (x) on the expiration date of the Interest Period applicable to any
such Eurocurrency Loan or (y) in the event, and only to the extent, that there
are no outstanding ABR Loans and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16.  The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations in accordance with the terms of this
Agreement.
 
(d) Except to the extent otherwise provided herein:  (i) each Revolving
Borrowing shall be made from the Lenders, each payment of commitment fees under
Section 2.12(a) shall be made for the accounts of the Lenders, and each
termination or reduction of the Commitments under Section 2.09 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Revolving Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Revolving Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Revolving Loans by a Borrower shall be made for the account of the
relevant Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans made to such Borrower and held by them; and
(iv) each payment of interest on Revolving Loans by a Borrower shall be made for
the accounts of the Lenders pro rata in accordance with the amounts of interest
on such Loans then due and payable to them.
 
(e) [reserved].
 
(f) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due
 

 
48

--------------------------------------------------------------------------------

 



 
 
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(g) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, participations in LC Disbursements and
Swingline Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans,
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or any LC
Disbursements to any assignee or participant, other than to any Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
 
(h) Unless the Administrative Agent shall have received notice from the Company
or the relevant Borrower, prior to the date on which any payment is due to the
Administrative Agent for the account of a Lender or an Issuing Lender hereunder,
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lender or
such Issuing Lender, as the case may be, the amount due.  In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
and the Issuing Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
(i) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c) or (d), 2.06(e) or (f), 2.07(b), 2.17(d), 2.18(h) or
9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Lenders
(or, following the payment of all amounts then due to the Administrative Agent,
the Swingline Lender and the Issuing Lenders, to the extent the Lenders shall
have funded payments to the Administrative Agent, the Swingline Lender or any
Issuing Lender in respect of other such amounts, for the benefit of the other
Lenders) to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
 

 
49

--------------------------------------------------------------------------------

 



 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Lenders), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling such Borrower to require such assignment
and delegation cease to apply.
 
SECTION 2.20.  Additional Subsidiary Borrowers.  The Company may, at any time
and from time to time, designate a Domestic Subsidiary that is a wholly-owned
Subsidiary of the Company or that is a Subsidiary of which the Company owns,
directly or indirectly, more than 80% of the voting Equity Interests, with the
prior written consent of each Lender (which consent shall not be unreasonably
withheld), as a Subsidiary Borrower, in each case by delivery to the
Administrative Agent of a Borrower Joinder Agreement and a Guarantor Joinder
Agreement executed by such Domestic Subsidiary and by the Company, and upon such
delivery such Domestic Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement.  Any Subsidiary Borrower
shall continue to be a Subsidiary Borrower until the Company shall have executed
and delivered to the Administrative Agent a Borrower Termination Agreement with
respect to such Subsidiary Borrower, whereupon such Subsidiary Borrower shall
cease to be a Subsidiary Borrower hereunder.  Notwithstanding the preceding
sentence, (a) no Borrower Joinder Agreement shall become effective as to any
such Domestic Subsidiary if it shall be unlawful for such Domestic Subsidiary to
become a Subsidiary Borrower hereunder or for any Lender to make Loans or
otherwise extend credit to such Domestic Subsidiary as provided herein and (b)
no Borrower Termination Agreement shall become effective as to any Subsidiary
Borrower until all Loans made to and all amounts payable by such Subsidiary
Borrower in respect of LC Disbursements, interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under any Loan Document by such Subsidiary Borrower) shall have been
paid in full, provided that such Borrower Termination Agreement shall be
effective to terminate the right of such Subsidiary Borrower to request or
receive further extensions of credit under this Agreement.  As soon as
practicable
 

 
50

--------------------------------------------------------------------------------

 



 
upon receipt of a Borrower Joinder Agreement and a Guarantor Joinder Agreement,
the Administrative Agent shall send a copy thereof to each Lender.
 
SECTION 2.21.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (with each express reference to the term “Applicable Percentage” meaning,
with respect to any Lender for purposes of this Section 2.21, the percentage of
the Total Commitment disregarding any Defaulting Lender’s Commitment represented
by such Lender’s Commitment):
 
(a) the facility fees set forth in Section 2.12(a) shall cease to accrue on the
portion of the Commitment of such Defaulting Lender that is in excess of its
Credit Exposure;
 
(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders, or which
is referred to in clause (i), (ii) or (iii) of Section 9.02(b), shall require
the consent of such Defaulting Lender;
 
(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
 
(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(k) for so long as such
LC Exposure is outstanding;
 
(iii) if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this paragraph (c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this paragraph (c), then, without prejudice to any
rights or
 

 
51

--------------------------------------------------------------------------------

 



 
remedies of the Issuing Lenders or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Lenders until such LC Exposure is cash collateralized and/or
reallocated; and
 
(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the applicable Borrower in accordance
with paragraph (c) of this Section 2.21, and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(c)(i) of this Section (and Defaulting Lenders shall not participate therein).
 
In the event that each of the Administrative Agent, the Company, the Issuing
Lenders and the Swingline Lender agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 


 
ARTICLE III

 
Representations and Warranties
 
Each Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and as proposed to be conducted, to execute, deliver and perform
its obligations under each Loan Document to which it is a party and to effect
the Transactions and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to so qualify, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party and the execution, delivery and performance by any Loan
Party of the Loan Documents have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Loan Party’s
Equity Interests.  This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental
 

 
52

--------------------------------------------------------------------------------

 



 
Authority, except (i) filings with any Governmental Authority necessary to
perfect Liens created under the Loan Documents and (ii) such as have been
obtained or made and are in full force and effect, (b) will not violate any
material Requirement of Law applicable to any Borrower or any Subsidiary to the
extent failure to comply with which could reasonably be expected to have a
Material Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of any Borrower or any Subsidiary, (d) will not violate
or result in a material default under any material indenture, agreement or other
instrument binding upon any Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any material payment to be
made by any Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any material obligation thereunder
and (e) will not result in the creation or imposition of any Lien (other than a
Lien permitted under Section 6.02) on any asset of the Company or any
Subsidiary.
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows (i) as of
and for the fiscal year ended October 2, 2010, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended January 1, 2011
(and comparable period for the prior fiscal year).  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and the Subsidiaries as of such dates
and for such periods in accordance with GAAP consistently applied, subject to
year-end audit adjustments and the absence of footnotes and consolidated
statements of stockholders’ equity in the case of the statements referred to in
clause (ii) above.
 
(b) Since October 2, 2010, there has not occurred any event, change or condition
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
 
(c) The fair value of the assets of the Company and its Subsidiaries (both at
fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Company and its Subsidiaries and the Company and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business.  In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
SECTION 3.05.  Properties.  (a) Each Borrower and each of the Subsidiaries has
good title to, or valid leasehold interests in, all the real and personal
property that is material to its business, free of all Liens other than Liens
permitted by Section 6.02.
 
(b) Each Borrower and each of the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrowers and the
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.
 
SECTION 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower or any Subsidiary,
threatened against or affecting any Borrower or any Subsidiary (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.
 

 
53

--------------------------------------------------------------------------------

 



 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrowers nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, registration or license or other approval required under
any Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any pending or threatened claim with respect to any
Environmental Liability or (iv) knows of any conditions or circumstances that
could reasonably be expected to form the basis for any Environmental Liability.
 
SECTION 3.07.  Compliance with Laws and Agreements.  Each Borrower and each of
the Subsidiaries is in compliance with (a) all material Requirements of Law
applicable to it or its property except with respect to any noncompliance
therewith which could not reasonably be expected to result in a Material Adverse
Effect and (b) in all material respects, all indentures and material agreements
and other instruments binding upon it or its property.
 
SECTION 3.08.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.
 
SECTION 3.09.  Taxes.  The Company and each of the Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that the Company or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Accounting Standards Codification 740,
Income Taxes, and the failure to pay such Taxes could not reasonably be expected
to result in a Material Adverse Effect.  No material Tax liens have been filed
and no material claims are being asserted with respect to any Taxes.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.11.  Disclosure.   None of (i) the Company’s Quarterly Report on Form
10-Q for the period ended January 1, 2011 or its Annual Report on Form 10-K for
the fiscal year ended October 2, 2010, and the other filings of the Company made
with the SEC in 2010 or 2011 (collectively, the “SEC Filings”) nor (ii) any of
the other reports, financial statements, certificates or other information
furnished by or on behalf of the Company to the Administrative Agent or any
Lender pursuant to any Loan Document or delivered thereunder (as modified or
supplemented by other information furnished by or on behalf of the Borrowers to
the Administrative Agent in connection herewith), as of the date such
disclosures are delivered, contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed by them to be reasonable at the time delivered (unless otherwise
updated subsequent thereto, in which case such information was prepared in good
faith based upon assumptions believed by it to be reasonable at the time
updated).
 

 
54

--------------------------------------------------------------------------------

 



 
SECTION 3.12.  Insurance.  Schedule 3.12 sets forth a description of all
insurance (including self-insurance) maintained by or on behalf of the Loan
Parties as of the Effective Date.  As of the Effective Date, all premiums due in
respect of such insurance have been paid.  The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies or through self-insurance and the Company believes that such insurance
maintained by or on behalf of the Loan Parties and their subsidiaries is
adequate.
 
SECTION 3.13.  Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and, for so long as UCC financing statements or deposit account control
agreements, as the case may be, with respect to such Collateral have not been
terminated by the Administrative Agent (or otherwise amended by the
Administrative Agent in a manner that adversely affects the Lien in favor of the
Secured Parties thereby perfected), such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of Liens
permitted under clauses (ii) through (v) of Section 6.02, to the extent any such
Liens would have priority over the Liens in favor of the Administrative Agent
pursuant to any applicable law.
 
SECTION 3.14.  Use of Credit.  Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock.  Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the applicable Borrower only or of the
Company and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 6.02, Section 6.05 or any other provision restricting the disposition
or pledge of Margin Stock, or subject to any restriction on the disposition or
pledge of Margin Stock contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of clauses (f) or (g) of Article VII, will be Margin Stock.
 
SECTION 3.15.  Labor Matters.  As of the Effective Date, there are no material
strikes, lockouts or slowdowns or any other labor disputes against any Borrower
or any Subsidiary pending or, to the knowledge of any Borrower or any
Subsidiary, or threatened, that could reasonably be expected to have a Material
Adverse Effect (other than the Disclosed Matters).  The hours worked by and
payments made to employees of the Company or any Subsidiary have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except as could not
reasonably be expected to have a Material Adverse Effect (other than the
Disclosed Matters).  All payments due from the Company or any Subsidiary, or for
which any claim may be made against the Company or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Company or such Subsidiary,
to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters).  The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.
 
SECTION 3.16.  Subsidiaries.  Schedule 3.16 sets forth, as of the Effective
Date, (a) a correct and complete list of the name and relationship to the
Company of each and all of the Company’s Subsidiaries, (b) a true and complete
listing of each class of authorized Equity Interests of each Borrower (other
than the Company), of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable (to the extent such concepts are
applicable), and owned beneficially and of record by the Persons identified on
Schedule 3.16, (c) the type of entity of the Company and each of its
Subsidiaries
 

 
55

--------------------------------------------------------------------------------

 



 
and (d) a complete and correct list of all joint ventures in which the Company
or any of its Subsidiaries is a partner.  All of the issued and outstanding
Equity Interests owned by any Loan Party in its Subsidiaries have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and nonassessable.
 
SECTION 3.17.  Event of Default.  No Default or Event of Default has occurred
and is continuing.
 


 
ARTICLE IV

 
Conditions
 
SECTION 4.01.  Effective Date.  The amendment and restatement of this Agreement
in this form contemplated hereby, and the obligations of the Lenders to make
Loans and of the Issuing Lenders to issue Letters of Credit hereunder, shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
 
(a) Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received from each party hereto (i) a counterpart of this
Agreement signed on behalf of each party hereto (or written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or by
other electronic transmission of a signed signature page) that such party has
signed a counterpart of this Agreement), (ii) duly executed copies of the other
Loan Documents or amendments or reaffirmations thereof to be executed in
connection with such amendment and restatement (or written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or by
other electronic transmission of a signed signature page) that such party has
signed a counterpart of such Loan Documents) and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10(f) payable to the order of each such
requesting Lender and (iii) a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of each of
(A) Sidley Austin LLP, counsel for the Borrowers and the Loan Parties, and (B)
Read Hudson, Vice President, Associate General Counsel and Secretary of the
Company, in each case covering such customary matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request and in form reasonably acceptable to the Administrative
Agent.  The Company hereby requests such counsel to deliver such opinions.
 
(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.
 
(c) Officer’s Certificate.  The Administrative Agent and the Lenders shall have
received a certificate, signed by a Responsible Officer of the Company, dated
the Effective Date (i) stating
 

 
56

--------------------------------------------------------------------------------

 



 
that no Default or Event of Default has occurred and is continuing, (ii) stating
that the representations and warranties contained in the Loan Documents are true
and correct in all material respects (to the extent not otherwise qualified by
materiality) as of such date other than those that speak expressly to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such date, (iii) confirming that the
conditions set forth in paragraphs (j) and (l) of this Section are satisfied and
(iv) certifying as to any other factual matters as may be reasonably requested
by the Administrative Agent.
 
(d) Fees, Costs and Expenses.  The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of a single
counsel selected by the Administrative Agent and of such special and local
counsel as the Administrative Agent may deem appropriate in its good faith
discretion), in each case, required to be reimbursed or paid by any Loan Party
under any Loan Document.
 
(e) Perfection Certificate; Lien Searches.  The Administrative Agent shall have
received (i) a completed Perfection Certificate, dated the Effective Date,
together with all attachments contemplated thereby, and (ii) the results of a
recent lien search in the jurisdictions requested by the Administrative Agent
based on the Perfection Certificate, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.
 
(f) Projections.  The Administrative Agent shall have received and shall be
reasonably satisfied with (i) the Company’s most recent projected income
statement, balance sheet and cash flows for each fiscal quarter through fiscal
year-end 2011 and (ii) the Company’s projected sales and EBIT for each of fiscal
years 2012, 2013, 2014 and 2015.
 
(g) Evidence of Insurance.  The Administrative Agent shall have received
evidence that the insurance required by Section 5.09 is in effect to the extent
relating to property, casualty, business interruption or any Collateral,
together with endorsements naming the Administrative Agent, for the benefit of
the Secured Parties, as additional insured and loss payee thereunder to the
extent required under Section 5.09.
 
(h) Filings, Registrations and Recordings.  The Administrative Agent shall have
received a certificate from a Responsible Officer certifying that (i) the
Company and the Subsidiaries are, as of the Effective Date, in compliance, in
all material respects, with all applicable foreign and U.S. Federal, state and
local laws and regulations, including all applicable Environmental Laws, except
with respect to any noncompliance therewith which could not reasonably be
expected to result in a Material Adverse Effect, and (ii) all necessary material
governmental and material third party approvals in connection with this
Agreement shall have been obtained and shall be in effect.
 
(i) Compliance with Laws; Consents.  The Administrative Agent shall have
received a certificate from a Responsible Officer certifying that, as of the
Effective Date and other than the Disclosed Matters, there is no litigation,
administrative proceeding or governmental investigation that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
 

 
57

--------------------------------------------------------------------------------

 



 
(j) No Litigation.  Other than the Disclosed Matters, there shall be no
litigation, administrative proceeding or governmental investigation that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
 
(k) “Know Your Customer” Requirements.  The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable “know your customer” rules and regulations, including
all information required to be delivered pursuant to Section 9.13.
 
(l) Existing Credit Agreement.  All obligations under the Existing Credit
Agreement (and each related loan document) required to have been paid or
performed in connection with the amendment and restatement of this Agreement on
the Effective Date shall have been paid in full or performed.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00
p.m., New York City time, on March 31, 2011 (and, in the event such conditions
are not so satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a deemed Borrowing under Section
2.18(e)), and of any Issuing Lender to issue, amend, renew or extend any Letter
of Credit is subject to the receipt by the Administrative Agent of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents that are qualified by materiality shall be true and correct and the
representations and warranties that are not so qualified shall be true and
correct in all material respects on and as of the date of such Borrowing, or the
date of such issuance, amendment, renewal or extension of such Letter of Credit,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct as of such earlier date).
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of any Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of any Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrowers on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.
 
SECTION 4.03.  Initial Credit Event for Each Additional Subsidiary
Borrower.  The obligations of the Lenders to make Loans to any Subsidiary
Borrower that becomes a Subsidiary Borrower after the Effective Date in
accordance with Section 2.20 are subject to the satisfaction of the following
conditions:
 
(a) Borrower Joinder Agreement and Loan Documents.  The Administrative Agent (or
its counsel) shall have received from such Subsidiary Borrower (i) a counterpart
of such Subsidiary
 

 
58

--------------------------------------------------------------------------------

 



 
Borrower’s Borrower Joinder Agreement signed on behalf of such Subsidiary
Borrower (or written evidence reasonably satisfactory to the Administrative
Agent (which may include facsimile or by other electronic transmission of a
signed signature page) that such party has signed a counterpart thereof), (ii)
such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10(f)
payable to the order of each such requesting Lender and (iii) a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
as of the date of the applicable Borrower Joinder Agreement) of counsel for such
Subsidiary Borrower covering such matters relating to such Subsidiary Borrower,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request (which opinions shall be consistent with those opinions
delivered to the Administrative Agent pursuant to Section 4.01(a)(iii)).
 
(b) Certified Certificate of Incorporation; Good Standing Certificates.  The
Administrative Agent shall have received (i) a certificate of such Subsidiary
Borrower, dated as of the date of the applicable Borrower Joinder Agreement and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is to
become a party in accordance with the terms of this Agreement, (B) identify by
name and title and bear the signatures of the officers of such Subsidiary
Borrower authorized to sign the Loan Documents to which it is to become a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization of such Subsidiary Borrower certified by the
relevant authority of the jurisdiction of organization of such Subsidiary
Borrower and a true and correct copy of its by-laws or operating, management or
partnership agreement, and (ii) a long form good standing certificate for such
Subsidiary Borrower from its jurisdiction of organization.
 
(c) Perfection Certificate; Lien Searches.  The Administrative Agent shall have
received (i) a supplement to the Perfection Certificate containing the
information required by the Perfection Certificate with respect to such
Subsidiary Borrower, dated as of the date of the applicable Borrower Joinder
Agreement, together with all attachments contemplated by the Perfection
Certificate, and (ii) the results of a recent lien search in the jurisdictions
requested by the Administrative Agent based on such supplement to the Perfection
Certificate, and such search shall reveal no Liens on any of the assets of such
Subsidiary Borrower except for Liens permitted by Section 6.02 or discharged on
or prior to the date of the applicable Borrower Joinder Agreement pursuant to a
pay-off letter or other documentation reasonably satisfactory to the
Administrative Agent.
 
(d) Filings, Registrations and Recordings.  Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral of such Subsidiary
Borrower described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation.
 
(e)  “Know Your Customer” Requirements.  The Lenders shall have received all
documentation and other information with respect to such Subsidiary Borrower
requested by the Administrative Agent and required under applicable “know your
customer” rules and regulations, including all information required to be
delivered pursuant to Section 9.13.
 

 
59

--------------------------------------------------------------------------------

 



 
(f) Loan Document Joinder Agreements.  The requirements set forth in Section
5.14 shall have been satisfied with respect to such Subsidiary Borrower,
including the execution and delivery by such Subsidiary Borrower of a Guarantor
Joinder Agreement to the Security Agreement (to the extent such Subsidiary
Borrower is not already a party thereto).
 


 
ARTICLE V

 
Affirmative Covenants
 
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document shall have
been paid in full, all Letters of Credit shall have expired or been terminated
and all LC Disbursements shall have been reimbursed, each of the Loan Parties
covenants and agrees with the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrowers, or
the Company on behalf of the Borrowers, will furnish to the Administrative Agent
for prompt delivery to each Lender:
 
(a) as soon as possible, but in any event within 75 days after the end of each
fiscal year of the Company, the Company’s audited consolidated balance sheet and
audited consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, and related notes thereto, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, the
Company’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by the Chief Financial Officer of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
 
(c) concurrently with any delivery or deemed delivery of financial statements
under paragraph (a) or (b) above (or, in the case of any such delivery under
paragraph (a) above, within 75 days after the end of the applicable fiscal year
of the Company) a certificate of the Chief Financial Officer of the Company
substantially in the form of Exhibit G certifying (i) (solely in the case of
financial statements delivered pursuant to paragraph (b) above) such financial
statements as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) as to
whether a Default has occurred and, if a Default has occurred,
 

 
60

--------------------------------------------------------------------------------

 



 
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with the covenants contained in Sections 6.12 and 6.13
and, if as of the date of such financial statements the Company’s consolidated
financial statements include the results of any Variable Interest Entity that is
not a “Subsidiary” for purposes hereof, including a statement in sufficient
detail of amounts in respect of Variable Interest Entities excluded in
calculating such covenants, and (iv) stating whether any change in GAAP or in
the application thereof that applies to the Company or any of its consolidated
Subsidiaries has occurred since the later of the date of the Company’s most
recent audited financial statements referred to in Section 3.04 and the date of
the prior certificate delivered pursuant to this paragraph (c) indicating such a
change and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
 
 (d) concurrently with any delivery of financial statements under paragraph (a)
of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their audit of such financial statements of any failure of the Company to
comply with the terms, covenants, provisions or conditions of Section 6.12 or
Section 6.13 insofar as they relate to accounting matters and, if such
accounting firm has obtained such knowledge of any failure to comply, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines);
 
(e) as soon as available, but in any event not more than 60 days subsequent to
the commencement of each fiscal year of the Company, detailed consolidated
financial projections for such fiscal year (including projected quarterly
consolidated balance sheets, income statements and funds flow statements and the
corresponding liquidity analyses in a form acceptable to the Administrative
Agent and setting forth the assumptions used for purposes of preparing such
budget) and, promptly when available, reports provided to S&P and Moody’s in
connection with the Company’s filing of its financial statements with the SEC;
 
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than registration
statements on Form S-8 or any similar or successor form) filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to the holders of its Equity Interests generally, as
the case may be;
 
(g) promptly after Moody’s or S&P shall have announced (i) a change in the
Facility Rating or the Corporate Rating or in any rating established or deemed
to have been established for any of the Covered Notes, (ii) that it shall no
longer maintain a Facility Rating or a Corporate Rating, (iii) a change of its
rating system or (iv) that it shall cease to be in the business of issuing
credit facility ratings or corporate credit ratings, written notice of such
development or rating change;
 
(h) promptly following any reasonable request therefor from the Administrative
Agent, copies of any documents described in Sections 101(k) or 101(l) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Loan Parties or any of the ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plan, then, upon reasonable request
of the Administrative Agent, the Loan Parties and/or the ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrowers shall provide copies of such documents and notices
promptly after receipt thereof; and
 

 
61

--------------------------------------------------------------------------------

 



 
(I) promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent (on behalf of any Lender) may reasonably request.
 
Information required to be delivered pursuant to Sections 5.01(a), (b), (f) and
(g) shall be deemed to have been delivered on the date on which the Company
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or at another website
identified in such notice and accessible by the Lenders without charge, provided
that such notice may be included in a certificate delivered pursuant to Section
5.01(c).
 
SECTION 5.02.  Notices of Material Events.  The Company promptly will furnish to
the Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, when any of the Chief Executive Officer, the President, the
General Counsel or the Chief Financial Officer of any Borrower obtains actual
knowledge of the following:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Chief Financial Officer or another executive officer of the Company or any
Subsidiary, affecting the Company or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $50,000,000;
 
(d) any event, notice or circumstance or any correspondence with any
Governmental Authority (including with respect to any release into the indoor or
outdoor environment of any Hazardous Material that is required by any applicable
Environmental Law to be reported to a Governmental Authority) which could
reasonably be expected to lead to any Material Adverse Effect; and
 
(e) any other development (including notice of any Environmental Liability) that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.
 
Each notice delivered under this Section shall be accompanied by a written
statement of the Chief Financial Officer or other executive officer of the
Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or other permitted disposition thereof under Section 6.05.
 

 
62

--------------------------------------------------------------------------------

 



 
SECTION 5.04.  Payment of Obligations.  Each Loan Party will, and will cause its
Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties.  Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
 
SECTION 5.06.  Books and Records; Inspection Rights.  Without limiting Sections
5.11 or 5.12 hereof, each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) in the case of each Loan Party, permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent or any
Lender), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested (but no more frequently than annually unless an Event of Default
exists) and all with a representative of the Company present.  The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ and their respective Subsidiaries’ assets for internal use
by the Administrative Agent and the Lenders.
 
SECTION 5.07.  Compliance with Laws.  (a) Each Loan Party will, and will cause
each of its Subsidiaries to, comply with all Requirements of Law with respect to
it or its property, except where non-compliance could not reasonably be expected
to result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
 
(b) The Loan Parties and each of their Subsidiaries shall, and shall take all
reasonable efforts to ensure that all of its tenants, subtenants, contractors,
subcontractors and invitees shall, (i) be at all times in compliance with all
Environmental Laws and (ii) ensure that their assets and operations are in
compliance with all Environmental Laws (including with respect to any Hazardous
Materials that are discharged, emitted, released, generated, used, stored,
managed, transported or otherwise dealt with).  For purposes of this Section
5.07(b), noncompliance with either of subclauses (i) and (ii) shall be deemed
not to constitute a breach of this covenant if upon learning of any actual or
alleged noncompliance, such Loan Party shall promptly undertake reasonable
efforts to achieve compliance and provided that any failure to comply with any
of the foregoing could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
SECTION 5.08.  Use of Proceeds; Letters of Credit.  The proceeds of the Loans
will be used, and Letters of Credit will be issued, to finance general working
capital needs and for other general corporate purposes, in each case of the
Company and the Subsidiaries.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X or for the
purpose of financing any unsolicited offer for the Equity Interests of any
Person or any hostile acquisition.
 

 
63

--------------------------------------------------------------------------------

 



 
SECTION 5.09.  Insurance.  (a) The Company will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by the Company,
in its good faith judgment, and (ii) all other insurance as may be required by
law.  The Company will furnish to the Administrative Agent, upon the reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.
 
(b) All insurance policies required under paragraph (a) of this Section 5.09, to
the extent such insurance policies by their terms insure any portion of the
Collateral, shall name the Administrative Agent (for the benefit of the Secured
Parties) as an additional insured or as a loss payee, as applicable, and shall
contain loss payable clauses, through endorsements in form and substance
reasonably satisfactory to the Administrative Agent, that provide that (i) all
proceeds thereunder with respect to any Collateral shall be payable to the
Administrative Agent or the Company, but shall in any event be promptly
deposited into the Collection Account and (ii) such policy and loss payable
clauses may be canceled, amended or terminated only upon at least 10 days’ prior
written notice given to the Administrative Agent.
 
(c) If the Company or any Subsidiary shall fail to obtain any insurance as
required by paragraph (a) of this Section 5.09, the Administrative Agent may
obtain such insurance at the Company’s expense.  By purchasing such insurance,
the Administrative Agent shall not be deemed to have waived any Default arising
from the Company’s or such Subsidiary’s failure to maintain such insurance.
 
SECTION 5.10.  Governmental Authorizations.  Each Loan Party will, and will
cause each of its Subsidiaries to, promptly from time to time obtain or make and
maintain in full force and effect all material licenses, consents,
authorizations and approvals of, and filings and registrations with, any
Governmental Authority from time to time necessary under the laws of the
jurisdiction in which each Loan Party is located for the making and performance
by each such Loan Party of the Loan Documents.
 
SECTION 5.11.  Appraisals.  At any time after the first anniversary of the
Effective Date and prior to a release of Liens under the Collateral Documents
pursuant to Section 9.18(b), but not more than one time in any twelve month
period following the first anniversary of the Effective Date, at the request of
the Required Lenders, the Loan Parties will provide the Administrative Agent
with appraisals or updates thereof of their Inventory from an appraiser selected
and engaged by the Administrative Agent, and prepared on a basis satisfactory to
the Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations.  For
purposes of this Section 5.11, it is understood and agreed that a single
appraisal may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets.  All such appraisals
shall be commenced upon reasonable notice to the Company and performed during
normal business hours of the Company, and all reasonable out-of-pocket costs of
such appraisals shall be at the sole expense of the Required Lenders.
 
SECTION 5.12.  Field Examinations.  At any time after the first anniversary of
the Effective Date and prior to a release of Liens under the Collateral
Documents pursuant to Section 9.18(b), but not more than one time in any twelve
month period following the first anniversary of the Effective Date, at the
request of the Required Lenders, the Loan Parties will permit, upon reasonable
notice, the Administrative Agent to conduct a field examination of the
Collateral and related reporting and control systems.  For purposes of this
Section 5.12, it is understood and agreed that a single field examination may be
conducted at multiple relevant sites and involve one or more relevant Loan
Parties and their assets.  All such field examinations shall be commenced upon
reasonable notice to the Company and performed during normal business hours of
the Company, and all reasonable out-of-pocket costs of such field examinations
shall be at the sole expense of the Required Lenders.
 

 
64

--------------------------------------------------------------------------------

 



 
SECTION 5.13.  Casualty and Condemnation.  The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding, in either case, to the extent the value
of the Collateral affected thereby exceeds $25,000,000, and (b) will ensure that
the net proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.
 
SECTION 5.14.  Additional Collateral; Further Assurances.  (a) Subject to
applicable law, the Borrowers and each Subsidiary that is a Loan Party may at
its election cause any of its Domestic Subsidiaries, and shall (within 30 days
after the formation or acquisition, or determination that a Subsidiary is a
Subsidiary, or designation of a Subsidiary as a Subsidiary Borrower, or such
longer period as may be agreed to by the Administrative Agent) cause each of its
Domestic Subsidiaries formed or acquired after the Effective Date, or any
Subsidiary designated as a Subsidiary Borrower, in accordance with the terms of
this Agreement, to (A) become a Loan Party by executing, as applicable, a
Borrower Joinder Agreement or a Guarantor Joinder Agreement and (B) execute and
deliver such amendments, supplements or documents of accession to any Collateral
Documents as the Administrative Agent deems necessary for such Subsidiary to
grant to the Administrative Agent (for the benefit of the Secured Parties) a
perfected first priority security interest in the Collateral described in such
Collateral Document with respect to such Subsidiary, subject only to Liens
permitted under Section 6.02.  Upon execution and delivery of such documents and
agreements, each such Person (i) shall automatically become a Guarantor of the
Secured Obligations under the Security Agreement and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity and as a Loan
Party under the Loan Documents and (ii) will grant Liens to the Administrative
Agent, for the benefit of the Secured Parties, in any property of such Loan
Party which constitutes Collateral.  The requirements of this clause (a) shall
not be required to be satisfied with respect to Tyson Delaware Holdings, LLC,
Provemex Holdings, LLC, and any SPE Subsidiary or to any other Subsidiary (1)
that is subject to any legal or, in the case of any special purpose or limited
purpose entity, any contractual restriction preventing or prohibiting it from
satisfying such requirement, (2) that is a Subsidiary of a Foreign Subsidiary,
(3) that is a Variable Interest Entity or (4) with respect to which the
Administrative Agent determines that the cost of satisfaction of such
requirement with respect thereto exceeds the value afforded thereby (and any
such Subsidiary that does not so satisfy the terms of this Section 5.14(a) shall
not become a Loan Party and/or a Loan Party hereunder).
 
(b) Subject to the limitations set forth in the Security Agreement, the Company
will, and will cause each Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to carry
out the terms and conditions of this Agreement and the other Loan Documents, and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.
 
SECTION 5.15.  Control Agreements.  (a) Each Borrower will, and the Company will
cause each applicable Loan Party to, (i) maintain the Deposit Account Control
Agreements required to be provided pursuant to the Security Agreement and (ii)
maintain the Collection Account with the Administrative Agent.
 
(b) The Company shall determine the aggregate balance of cash and Permitted
Investments of all Loan Parties in accounts (other than (i) each deposit
account, the funds in which are
 

 
65

--------------------------------------------------------------------------------

 



 
 
used, in the ordinary course of business, solely for the payment of salaries and
wages, workers’ compensation, pension benefits and similar expenses, (ii) each
deposit account used, in the ordinary course of business, solely for daily
accounts payable and that has an ending daily balance of zero and (iii) each
account all the cash and Permitted Investments contained in which are subject to
a Lien permitted under Section 6.02(a)(xiii)) not subject to Deposit Account
Control Agreements or other appropriate control agreements in favor of the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, on the last day of each fiscal quarter, and if such
aggregate balance shall at any time of determination exceed $25,000,000, the
Company shall promptly eliminate such excess from such accounts or shall within
30 days enter, or cause the applicable Loan Parties to enter, into one or more
Deposit Account Control Agreements or other appropriate control agreements in
favor of the Administrative Agent in form and substance reasonably satisfactory
to the Administrative Agent so that there shall not thereafter be any such
excess.
 
(c) The Company shall ensure that cash and Permitted Investments of the Company,
taken together with all other Collateral owned directly by the Company, shall
not at any time exceed the lesser of (i) $250,000,000 and (ii) the maximum
amount of Tyson Indenture Restricted Obligations that can, at such time, be
secured by Tyson Restricted Collateral without any requirement under Section 4.3
of the Tyson Indenture that the Tyson Notes be ratably secured by such Tyson
Restricted Collateral (each capitalized but undefined term in this clause (c)
having the meaning assigned thereto in the Security Agreement).
 


 
ARTICLE VI

 
Negative Covenants
 
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable
(other than contingent amounts not yet due) under any Loan Document shall have
been paid in full, all Letters of Credit shall have expired or been terminated
and all LC Disbursements shall have been reimbursed, each of the Loan Parties
covenants and agrees with the Lenders that:
 
SECTION 6.01.  Indebtedness.  No Loan Party will, nor will it permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
any Indebtedness, except:
 
(i) Indebtedness created under the Loan Documents;
 
(ii) the Senior Notes and Guarantees thereof by the Subsidiary Loan Parties and
Refinancing Indebtedness in respect thereof;
 
(iii) Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof, and Indebtedness of
Subsidiaries that are not Loan Parties owing to Loan Parties and incurred to
fund Investments identified on Schedule 6.04 as “Committed and Pending
Investments” in a principal amount for each such incurrence not to exceed the
amount of the Investment being so funded;
 
(iv) Indebtedness of a Borrower to any Subsidiary or any other Borrower and of
any Subsidiary to a Borrower or any other Subsidiary; provided that (A) such
Indebtedness shall not have been transferred to any other Person (other than a
Borrower or any Subsidiary (other than the Company)), (B) any such Indebtedness
owing by any Loan Party shall be subordinated to the Obligations on terms
customary for intercompany subordinated Indebtedness, as reasonably determined
by the Administrative Agent, and (C) immediately after giving effect to the
 

 
66

--------------------------------------------------------------------------------

 



 
incurrence of any such Indebtedness of any Subsidiary that is not a Loan Party
to any Loan Party, the Non-Loan Party Activities Basket Usage shall be not more
than the Non-Loan Party Activities Basket;
 
(v) Guarantees by a Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Subsidiary of Indebtedness of a Borrower or any other
Subsidiary; provided that (A) the Indebtedness so guaranteed shall not otherwise
be prohibited by this Section, (B) immediately after giving effect to the
incurrence of any Guarantee by a Borrower or any Subsidiary Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party, the Non-Loan Party
Activities Basket Usage shall be not more than the Non-Loan Party Activities
Basket, and (C) except for the Obligations and the Senior Notes, no Subsidiary
shall Guarantee any Indebtedness that is existing on the Effective Date, except
to the extent such Indebtedness has been Guaranteed by such Subsidiary prior to
the date hereof and no Subsidiary shall Guarantee any Indebtedness incurred in
reliance on paragraph (xviii) of this Section;
 
(vi) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets, and
Refinancing Indebtedness in respect thereof; provided that (A) such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and (B) the aggregate principal amount of
Indebtedness incurred in reliance on this clause (vi), taken together with the
aggregate amount of Sale/Leaseback Transactions consummated in reliance on
paragraph (a) of Section 6.06, at any time outstanding shall not exceed
$100,000,000;
 
(vii) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition, and Refinancing
Indebtedness in respect thereof; provided that (A) such Indebtedness exists at
the time such Person becomes a Subsidiary (or is so merged or consolidated) or
such assets are acquired and is not created in contemplation of or in connection
with such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, (B) the aggregate principal amount of Indebtedness
permitted by this clause (vii) shall not exceed $200,000,000 at any time
outstanding and (C) neither the Company nor any Subsidiary (other than such
Person or the Subsidiary with which such Person is merged or consolidated or
that so assumes such Person’s Indebtedness) shall Guarantee or otherwise become
liable for the payment of such Indebtedness;
 
(viii) performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case provided in the ordinary course
of business or in connection with the enforcement of rights or claims of any
Loan Party or its Subsidiaries or in connection with judgments that do not
result in a Default or an Event of Default;
 
(ix) Indebtedness owed to any Person providing workers' compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(x) Indebtedness under Swap Agreements permitted under Section 6.07;
 

 
67

--------------------------------------------------------------------------------

 



 
(xi) Capital Lease Obligations in connection with Sale/Leaseback Transactions
permitted under Section 6.06;
 
(xii) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;
 
(xiii) Indebtedness of Foreign Subsidiaries and Guarantees by the Company
thereof not to exceed $500,000,000 at any time outstanding;
 
(xiv) Indebtedness consisting of indemnification, adjustment of purchase price,
earnout or similar obligations (and Guarantees of such Indebtedness), in each
case, incurred in connection with the disposition of any business, assets or a
Subsidiary of the Company, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition; provided, however, that (A) such
Indebtedness is not reflected on the balance sheet of the Company or any
Subsidiary prepared in accordance with GAAP (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (A)) and (B) the maximum aggregate liability in respect of all such
Indebtedness shall not exceed the gross proceeds, including the fair market
value of non-cash proceeds (the fair market value of such non-cash proceeds
being measured at the time such proceeds are received and without giving effect
to any subsequent changes in value), actually received by the Company and the
Subsidiaries in connection with such disposition;
 
(xv) (A) Guarantees by Foreign Subsidiaries of foreign third party grower
obligations incurred in the ordinary course of business in an aggregate amount
outstanding at any time, taken together with the grower obligations referred to
in clause (B), not to exceed $500,000,000; provided that each such Guarantee
incurred by a Foreign Subsidiary shall be solely in respect of obligations of
its own growers or the growers of a Subsidiary that is organized under the laws
of the same nation as such Foreign Subsidiary; (B) Guarantees by any Loan Party
of foreign third party grower obligations incurred in the ordinary course of
business in an aggregate amount outstanding at any time not to exceed
$100,000,000; and (C) Guarantees by any Loan Party of the obligations of third
party growers located in the United States incurred in the ordinary course of
business in an aggregate amount outstanding at any time not to exceed
$200,000,000;
 
(xvi) customer deposits and advance payments received in the ordinary course of
business and consistent with past practices from customers for goods purchased
in the ordinary course of business;
 
(xvii) [reserved];
 
(xviii) other Indebtedness of the Company having no scheduled principal payments
or prepayments prior to the Commitment Termination Date (assuming the
effectiveness of the extension thereof contemplated by the proviso thereof);
provided that (A) at the time such Indebtedness is incurred no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(B) immediately after giving effect to the incurrence of any Indebtedness under
this clause (xviii), (1) if such Indebtedness is secured by a Lien on any asset
of the Company or any Subsidiary, the Secured Debt Basket Usage shall be not
more than $500,000,000, and (2) unless such Indebtedness is incurred on a day
when the Company satisfies the Ratings Test, the General Debt Basket Usage shall
be not more than $1,000,000,000;
 

 
68

--------------------------------------------------------------------------------

 



 
(xix) Securitization Transactions the aggregate amount (as determined in
accordance with the second sentence of the definition of Securitization
Transaction) of which shall not exceed $750,000,000 at any time outstanding,
provided that as of the date of the establishment of any Securitization
Transaction (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) the Company has Corporate Ratings
of at least Baa3 from Moody’s and at least BBB- from S&P, in each case with
stable outlook or better;
 
(xx) Indebtedness owing by any SPE Subsidiary to the Company or any other
Subsidiary to the extent that such intercompany Indebtedness has been incurred
to finance, in part, the transfers of accounts receivable and/or payment
intangibles, interests therein and/or related assets and rights to such SPE
Subsidiary in connection with a Securitization Transaction permitted pursuant to
clause (xix) above; and
 
(xxi) other Indebtedness not to exceed $100,000,000 at any time outstanding.
 
SECTION 6.02.  Liens.  (a) No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(i) Liens created under the Loan Documents;
 
(ii) Permitted Encumbrances;
 
(iii) any Lien on any asset of any Borrower or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02 (including any Lien that attaches
by law to the proceeds thereof); provided that (A) such Lien shall not apply to
any other property or asset of any Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Effective Date or,
with respect to any such obligations that shall have been extended, renewed or
refinanced in accordance with Section 6.01, Refinancing Indebtedness in respect
thereof;
 
(iv) any Lien existing on any asset (other than Accounts and Inventory of any
Loan Party), including any Lien that attaches by law to the proceeds thereof,
prior to the acquisition thereof by any Borrower or any Subsidiary or existing
on any property or asset (other than Accounts and Inventory of any Loan Party),
including any Lien that attaches by law to the proceeds thereof, of any Person
that becomes a Subsidiary or is merged or consolidated with any Borrower or any
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary or is so merged or consolidated securing Indebtedness permitted under
Section 6.01(vii); provided that (A) such Lien is not created in contemplation
of or in connection with such acquisition, merger or consolidation or such
Person becoming a Subsidiary, as the case may be, (B) such Lien shall not apply
to any other asset of such Borrower or Subsidiary or any other Borrower or
Subsidiary and (C) such Lien shall secure only those obligations that it secures
on the date of such acquisition, merger or consolidation or the date such Person
becomes a Subsidiary, as the case may be, or, with respect to any such
obligations that shall have been extended, renewed or refinanced in accordance
with Section 6.01, Refinancing Indebtedness in respect thereof;
 
(v) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary, including any Lien that attaches by law to the
proceeds thereof; provided that (A) such Liens secure Indebtedness permitted by
clause (vi) of Section 6.01, (B) such Liens and
 

 
69

--------------------------------------------------------------------------------

 



 
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and any financing costs associated
therewith and (D) such Liens shall not apply to any other property or asset of
such Borrower or Subsidiary or any other Borrower or Subsidiary;
 
(vi) in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
 
(vii) in the case of any Subsidiary that is not a wholly-owned Subsidiary, any
put and call arrangements, drag-along and tag-along rights and obligations, and
transfer restrictions related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;
 
(viii) any Lien on assets of any Foreign Subsidiary; provided that (A) such Lien
shall not apply to any Collateral or any other assets of any Borrower or any
Domestic Subsidiary and (B) such Lien shall secure only Indebtedness or other
obligations of such Foreign Subsidiary, or any other Foreign Subsidiary
organized under the laws of the same nation as such Foreign Subsidiary,
permitted hereunder;
 
(ix) reservations, limitations, provisos and conditions expressed in any
original grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);
 
(x)  Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);
 
(xi) Liens on assets of the Company not included in the Collateral securing
Indebtedness incurred on a secured basis in reliance on Section 6.01(xviii),
subject (except at any time following the release of the Liens of the Collateral
Documents on the Collateral pursuant to Section 9.18(b)) to the execution of an
intercreditor agreement satisfactory to the Administrative Agent in its
Permitted Discretion in the case of any Lien on any asset relating to any
Collateral;
 
(xii) Liens arising out of the Sale/Leaseback Transactions permitted pursuant to
Section 6.06;
 
(xiii) Liens on cash or Permitted Investments of the Company or any Subsidiary
securing obligations of the Company or any Subsidiary under Swap Agreements
permitted under Section 6.07; provided that no cash or Permitted Investment
shall be made subject to such a Lien if after giving effect thereto, the
aggregate amount of cash and Permitted Investments subject to such Liens in
reliance on this Section 6.02(a)(xiii) would be in excess of $250,000,000;
 
(xiv) sales or other transfers of accounts receivable, payment intangibles and
related assets pursuant to, and Liens existing or deemed to exist in connection
with, Securitization Transactions permitted under Section 6.01(xix); and
 
(xv) other Liens on assets not included in the Collateral securing Indebtedness
or other obligations in an aggregate principal amount not to exceed $100,000,000
at any time outstanding.
 

 
70

--------------------------------------------------------------------------------

 



 
(b) Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Collateral (or, at any time following
a release of Liens pursuant to Section 9.18(b), other than pursuant to a
Securitization Transaction, to any asset that would have been included in the
Collateral had such release not occurred) other than Permitted Liens in respect
of such Collateral.
 
SECTION 6.03.  Fundamental Changes; Business Activities.  (a) No Loan Party
will, nor will it permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or transfer all or substantially all its assets to any Person, or liquidate or
dissolve (other than any Excluded Transfer), except that, if at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing, (i) any Borrower or any Subsidiary of a Borrower
(other than the Company) may merge into or transfer all or substantially all its
assets to a Borrower (other than the Company) in a transaction in which a
Borrower (other than the Company) is the surviving or acquiring entity, (ii) any
Subsidiary (other than a Borrower) or any Person acquired in a transaction
permitted under Section 6.04 may merge into or consolidate with, or transfer all
or substantially all its assets to, any Subsidiary in a transaction in which the
surviving or acquiring entity is a Subsidiary (and, if any party to such merger
or consolidation is a Loan Party, is a Loan Party) and any special purpose
Subsidiary formed for the purpose of effecting an acquisition and not conducting
any business or holding assets other than de minimis assets may merge into or
consolidate with any Person to be acquired in a transaction permitted under
Section 6.04, (iii) any Subsidiary (other a Loan Party) may merge into or
consolidate with or transfer all or substantially all its assets to any Person
in a transaction permitted under Section 6.05 in which the surviving or
acquiring entity is not a Subsidiary, (iv) any Subsidiary (other than a Loan
Party) may merge into or consolidate with or transfer all or substantially all
its assets to the Company in a transaction in which the surviving or acquiring
entity is the Company, and (v) any Subsidiary that is not a Loan Party may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders; provided that any such merger or
consolidation or transfer of all or substantially all assets involving a Person
that is not a wholly-owned Subsidiary immediately prior thereto shall not be
permitted unless it is also permitted by Section 6.04.
 
(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage,
to any material extent, in any business other than (i) the production, marketing
and distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or
by-products), any other business in which the Company or any Subsidiary was
engaged on the Effective Date, and any business related, ancillary or
complementary to the foregoing, (ii) transfers to and agreements with SPE
Subsidiaries relating to Securitization Transactions and (iii) in the case of
SPE Subsidiaries, Securitization Transactions and transactions incidental or
related thereto.
 
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any of its Subsidiaries to, purchase, hold,
acquire (including pursuant to any merger or consolidation with any Person that
was not a Loan Party and a wholly-owned Subsidiary prior thereto), make or
otherwise permit to exist any Investment in any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person, or assets
acquired other than in the ordinary course of business that, following the
acquisition thereof, would constitute a substantial portion of the assets of the
Company and its Subsidiaries, taken as a whole, except:
 
(a) Permitted Investments;
 

 
71

--------------------------------------------------------------------------------

 



 
(b) Investments existing on the Effective Date and set forth on Schedule 6.04 as
“Existing Investments” (but not any additions thereto (including any capital
contributions) made after the date hereof) and Investments set forth on
Schedule 6.04 as “Committed or Pending Investments” (but not any additions
thereto (including any capital contributions) other than as expressly set forth
on Schedule 6.04 or as otherwise permitted pursuant to other subsections of
Section 6.04);
 
(c) Investments by the Loan Parties and the Subsidiaries in Equity Interests in
any Subsidiary; provided that (i) such Subsidiary is a Subsidiary prior to such
Investments and (ii) immediately after giving effect to each such Investment by
a Loan Party in any Subsidiary that is not a Loan Party, the Non-Loan Party
Activities Basket Usage shall be not more than the Non-Loan Party Activities
Basket;
 
(d) loans or advances made by a Borrower to any Subsidiary or made by any
Subsidiary to a Borrower or any other Subsidiary; provided that (i) the
Indebtedness resulting therefrom is permitted by Section 6.01(iv) (without
regard to clause (C) of the proviso thereto) and (ii) immediately after giving
effect to each such Investment by a Loan Party in any Subsidiary that is not a
Loan Party, the Non-Loan Party Activities Basket Usage shall be not more than
the Non-Loan Party Activities Basket;
 
(e) Guarantees by any Borrower or any Subsidiary of Indebtedness or other
obligations of any Borrower or any Subsidiary; provided that (i) a Subsidiary
shall not Guarantee the Senior Notes unless such Subsidiary has Guaranteed the
Obligations pursuant to the Security Agreement, (ii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01, (iii) a Subsidiary that
has not Guaranteed the Obligations pursuant to the Security Agreement shall not
Guarantee any Indebtedness or other obligations of any Loan Party and
(iv) immediately after giving effect to each such Investment by a Loan Party in
any Subsidiary that is not a Loan Party, the Non-Loan Party Activities Basket
Usage shall be not more than the Non-Loan Party Activities Basket;
 
(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
 
(g) Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;
 
(h) Investments in the form of Swap Agreements permitted by Section 6.07;
 
(i) payroll, travel and similar advances to directors and employees of any Loan
Party or any Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses for accounting purposes and that are made in
the ordinary course of business;
 
(j) loans or advances to directors, officers and employees of the Company or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$10,000,000;
 
(k) [reserved];
 
(l) Guarantees permitted pursuant to clauses 6.01(i), (iii), (vi), (vii), (xi),
(xiii), (xiv) and (xv);
 

 
72

--------------------------------------------------------------------------------

 



 
(m) Investments made in the ordinary course of its business by or on behalf of
any captive insurance company or retirement plan, including Tyson International
Company, Ltd., Doskocil Food Service Company Pension Plan, Pension Plan for
Hourly Employees of Continental Deli Foods, Inc., The Cobb Pension Scheme, Trust
Under Retirement Income Plan of IBP, Inc., Retirement Income Plan of IBP, Inc.
or Executive Savings Plan of Tyson Foods, Inc. and any successor or assign of
the foregoing);
 
(n) Permitted Acquisitions;
 
(o) Permitted Non-Loan Party Acquisitions;
 
(p) Investments arising or made under Securitization Transactions permitted
under Section 6.01(xix); and
 
(q) other Investments and acquisitions; provided that, at the time each such
Investment or acquisition is purchased, made or otherwise acquired and after
giving effect thereto, the Non-Loan Party Activities Basket Usage shall be not
more than the Non-Loan Party Activities Basket.
 
SECTION 6.05.  Asset Sales.  No Loan Party will, nor will it permit of its
Subsidiaries to, transfer, lease or otherwise dispose of any asset, including
any Equity Interest owned by it, nor will any Loan Party permit any of its
Subsidiaries to issue any additional Equity Interest in such Subsidiary (other
than to a Borrower or any other Subsidiary in compliance with Section 6.03 or
6.04), except:
 
(a) sales, transfers, leases and other dispositions of Inventory, farm products,
used or surplus equipment, cash and Permitted Investments, in each case in the
ordinary course of business;
 
(b) sales, transfers, leases and other dispositions to a Borrower or a
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;
 
(c) sales to effect Sale/Leaseback Transactions permitted by Section 6.06;
 
(d) Restricted Payments permitted by Section 6.08;
 
(e) sales or other dispositions of documents of title in the ordinary course of
business with respect to sales of Inventory to foreign customers;
 
(f) any Excluded Transfer;
 
(g) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;
 
(h) dispositions resulting from any casualty or insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Borrower or any Subsidiary;
 
(i) dispositions of Permitted Investments in the ordinary course of business;
 
(j) in the case of each Person referred to in Section 6.04(m), dispositions of
Investments in the ordinary course of its business;
 

 
73

--------------------------------------------------------------------------------

 



 
(k) sales, transfers, leases and other dispositions of assets that are not
permitted by any other paragraph of this Section; provided that (i) the
aggregate fair market value of all assets sold, transferred, leased or otherwise
disposed of in reliance on this paragraph shall not (A) during any 12-month
period, exceed $300,000,000, and (B) during the term of this Agreement, exceed
5% of consolidated total assets of the Company as set forth in the most recent
consolidated balance sheet of the Company delivered to the Administrative Agent
pursuant to Section 5.01(a) or (b) at the time of any proposed disposition to be
made in reliance on this paragraph (k), and (ii) such assets shall not include
Collateral other than Collateral owned by a Subsidiary all the assets of which,
or all the Equity Interests in which, are disposed of as part of the same
transaction; and
 
(l) sales, transfers and other dispositions of accounts receivable, payment
intangibles and related assets pursuant to Securitization Transactions permitted
under Section 6.01(xix) or (xx);
 
provided that all transfers, leases or dispositions permitted hereby (other than
those permitted by paragraphs (b), to the extent the applicable transaction is
solely among the Loan Parties, and (d) above) shall be made for fair value and
(other than (1) those permitted by paragraphs (a), to the extent the applicable
transaction relates to Permitted Investments, (b), (c), (d), (g), (i) and (j)
and (2) other dispositions of assets having in the aggregate for all such
dispositions during the term of this Agreement taken together a fair value that
is less than $50,000,000) for at least 75% cash consideration.
 
Notwithstanding the foregoing, (a) no such sale or transfer of any Equity
Interests in any Subsidiary shall be permitted unless (i) such Equity Interests
constitute all the Equity Interests in such Subsidiary held by the Loan Party
and the Subsidiaries and (ii) immediately after giving effect to such
transaction, the Company and the Subsidiaries shall otherwise be in compliance
with Section 6.04, and (b) no sale or transfer of any Intellectual Property (as
defined in the Security Agreement) shall be made that would result in the loss
by the Company of the free and unconditional use of the Tyson name or prevent,
delay, hinder or increase the cost of the Administrative Agent’s exercise of its
rights under the license to Intellectual Property granted under the Security
Agreement (it being understood that (1) this clause (b) is not intended to
prevent the grant of any license or Lien on Intellectual Property so long as all
rights necessary to enable the Administrative Agent to exercise its rights in
respect of the Collateral are reserved and (2) at all times after the release of
the Collateral pursuant to Section 9.18(b) this clause (b) shall be read as if
the Collateral had not been so released).
 
SECTION 6.06.  Sale/Leaseback Transactions.  No Loan Party will, nor will it
permit any of its Subsidiaries to, enter into any Sale/Leaseback Transaction
except (a) any such Sale/Leaseback Transaction that is made for cash
consideration in an amount not less than the fair value of the related fixed or
capital asset and is consummated within 180 days after such Borrower or such
Subsidiary acquires or completes the construction of the related fixed or
capital asset, provided that the aggregate amount of Sale/Leaseback Transactions
consummated in reliance on this clause (a), taken together with the aggregate
principal amount of Indebtedness incurred in reliance on clause (vi) of Section
6.01, at any time outstanding shall not exceed $100,000,000, (b) Sale/Leaseback
Transactions in respect of the Company’s headquarters located at 2200 Don Tyson
Parkway, Springdale, Arkansas 72762, the Discovery Center located at 3436
Cambridge Street, Springdale, Arkansas 72764, and TFM’s headquarters located at
800 Stevens Port Drive, Dakota Dunes, South Dakota 57049, in an aggregate amount
for all Sale/Leaseback Transactions consummated in reliance on this clause (b)
not to exceed $150,000,000 and (c) other Sale/Leaseback Transactions; provided
that immediately after giving effect to the consummation thereof the General
Debt Basket Usage shall be not more than $1,000,000,000 and the Secured Debt
Basket Usage shall be not more than $500,000,000.
 
SECTION 6.07.  Swap Agreements.  No Loan Party will, nor will it permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or
 

 
74

--------------------------------------------------------------------------------

 



 
mitigate risks to which a Borrower or a Subsidiary has actual exposure (as
opposed to fluctuations in the value of the Equity Interests or Indebtedness of
the Loan Parties or any Subsidiary) and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability, Indebtedness or investment of a
Borrower or any Subsidiary.
 
SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.   (a) No
Loan Party will, nor will it permit any of its Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that (i) each Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests (but not liquidating
distributions to the Company), ratably to the holders of such Equity Interests,
(ii) the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Company, (iii) the Company may pay
dividends payable solely in common Equity Interests of the Company, and (iv) so
long as no Default shall have occurred and be continuing, the Company may
declare and pay dividends on, redeem, purchase or acquire, or make other
distributions with respect to, its Equity Interests in amounts not exceeding
Consolidated Net Income Available for Restricted Payments.
 
(b) No Loan Party will, nor will it permit any of its Subsidiaries to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Indebtedness, except:
 
(i) payments of or in respect of Indebtedness created under the Loan Documents;
 
(ii) regularly scheduled interest and principal payments (and payments made in
respect of conversions of convertible notes made in connection with the
satisfaction of pricing triggers in respect of the common stock of the Company
or in respect of the relationship between the pricing of such common stock and
the pricing of such convertible notes) as and when due in respect of any
Indebtedness, other than payments in respect of subordinated Indebtedness
prohibited by the subordination provisions thereof;
 
(iii) refinancings of Indebtedness with Refinancing Indebtedness to the extent
permitted by Section 6.01;
 
(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;
 
(v) prepayments or repurchases by any Foreign Subsidiary of the Indebtedness of
such Foreign Subsidiary or the Indebtedness of any other Foreign Subsidiary
organized under the laws of the same nation as such Foreign Subsidiary;
 
(vi) payment of Indebtedness owed to any Loan Party;
 
(vii) prepayments or repurchases of the 2011 Notes, the 2013 Notes or the Senior
Notes so long as (A) no Default shall have occurred and be continuing and (B)
either (1) after giving effect to such prepayment or repurchase, no Loan shall
be outstanding, or (2) the Company has
 

 
75

--------------------------------------------------------------------------------

 



 
Corporate Ratings of at least Baa3 from Moody’s and at least BBB- from S&P, in
each case with stable outlook or better;
 
(viii) prepayments or repurchases of any Indebtedness other than the 2011 Notes,
the 2013 Notes or the Senior Notes so long as (A) no Default shall have occurred
and be continuing, (B) either (1) after giving effect to such prepayment or
repurchase, no Loan shall be outstanding, or (2) the Company has Corporate
Ratings of at least Baa3 from Moody’s and at least BBB- from S&P, in each case
with stable outlook or better, and (C) the Company reasonably expects that after
giving effect to such prepayment or repurchase, the Loan Parties shall have
unrestricted domestic cash in an amount not less than the aggregate principal
amount of Indebtedness becoming due (or in respect of which offers to purchase
will be required to be made) during the 12-month period commencing with the day
on which such prepayment or repurchase is to be made (it being understood that
for purposes of determining the aggregate amounts of such cash and of such
Indebtedness, to the extent Indebtedness is defeased or effectively defeased
pursuant to its terms or otherwise (including pursuant to the establishment of
the Senior Notes Account), such defeased or effectively defeased Indebtedness
and all cash used to effect such defeasance or effective defeasance (including
all amounts contained in the Senior Notes Account) shall be disregarded); and
 
(ix) payment of Indebtedness outstanding under any Securitization Transaction to
the extent made with the proceeds of collections on accounts receivable, payment
intangibles and related assets that are subject to such Securitization
Transaction (or to the extent made pursuant to customary securitization
undertakings).
 
SECTION 6.09.  Transactions with Affiliates.  No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to such Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties not involving any
other Affiliate, (c) any Restricted Payment permitted by Section 6.08, (d) the
Excluded Transfers, (e) investment transactions with captive insurance companies
and retirement plans in the ordinary course of business, (f) transactions
between or among Subsidiaries that are not Loan Parties, (g) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of such Borrower or such Subsidiary entered in the ordinary course
of business, (h) Indebtedness incurred in reliance on Section 6.01(iii), (iv) or
(v), (i) Guarantees expressly permitted under Section 6.01 or 6.04, (j) any
Investment made in reliance on Section 6.04(c), (d), (e), (i) or (j), or (k)
customary securitization agreements with any SPE Subsidiary in connection with
the establishment or maintenance of any Securitization Transaction.
 
SECTION 6.10.  Restrictive Agreements.  No Loan Party will, nor will it permit
any of its Subsidiaries to, directly or indirectly enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party or any Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure any
Obligations or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Equity Interests or to make or repay loans,
advances or Investments to a Borrower or a Subsidiary or to Guarantee
Indebtedness of a Borrower or a Subsidiary; provided that (i) the foregoing
shall not apply to (A) restrictions and conditions imposed by law or by any Loan
Document, (B) restrictions and conditions imposed by the Senior Notes Documents
or any agreement or document governing or evidencing Refinancing Indebtedness in
respect of the Senior Notes permitted under clause (iii) of Section 6.01,
provided that the restrictions and conditions contained in any such agreement or
document are not less
 

 
76

--------------------------------------------------------------------------------

 



 
favorable to the Lenders than the restrictions and conditions imposed by the
Senior Notes Documents, (C) restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition), (D) in
the case of any Subsidiary that is not a wholly-owned Subsidiary (other than any
Subsidiary Loan Party), restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
its Subsidiaries and to any Equity Interests in such Subsidiary and its
Subsidiaries, and (E) restrictions or conditions (i) imposed on any SPE
Subsidiary in connection with any Securitization Transaction or (ii) otherwise
relating to any SPE Subsidiary, (ii) clause (a) of the foregoing shall not apply
to (A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness or (B) customary provisions
in leases and other agreements restricting the assignment thereof and (iii)
clause (b) of the foregoing shall not apply to (A) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary, or a
business unit, division, product line or line of business, that are applicable
solely pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary and its Subsidiaries, or the business unit, division,
product line or line of business, that is to be sold and such sale is permitted
hereunder, or (B) restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted under clause (vii) of Section 6.01 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), provided that such restrictions and conditions apply
only to such Subsidiary and its Subsidiaries, or (C) restrictions and conditions
imposed by agreements relating to Indebtedness of Foreign Subsidiaries permitted
under Section 6.01(xiii), provided that such restrictions and conditions apply
only to Foreign Subsidiaries.
 
SECTION 6.11.  Amendment of Material Documents.  No Loan Party will, nor will it
permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) any Senior Notes Document, (b) any agreement or instrument governing
or evidencing any Covered Notes or (c) its certificate of incorporation, bylaws
or other organizational documents, in each case to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders.
 
SECTION 6.12.  Interest Expense Coverage Ratio.  The Loan Parties will not
permit the ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest
Expense for any period of four consecutive fiscal quarters to be less than 3.00
to 1.00.
 
SECTION 6.13.  Leverage Ratio.  The Loan Parties will not:
 
(a) permit the Leverage Ratio to be more than 3.50 to 1.00 as of the last day of
any fiscal quarter that does not occur during a Special Period (as defined
below); or
 
(b) permit the Leverage Ratio to be more than 4.00 to 1.00 as of the last day of
any fiscal quarter that does occur during a Special Period.
 
A “Special Period” shall mean each period commencing with a fiscal quarter
during which a Designated Acquisition is consummated and ending on the day
immediately following the fourth fiscal quarter end date following the date on
which such Designated Acquisition is consummated, provided that following the
commencement of any Special Period no other Special Period may occur until such
Special Period shall have ended and the Leverage Ratio shall have been 3.50 to
1.00 or less as of the last day of not less than two successive fiscal quarters
thereafter.
 

 
77

--------------------------------------------------------------------------------

 



 
SECTION 6.14.  Changes in Fiscal Periods.  No Loan Party will change its fiscal
year or change its method of determining fiscal quarters.
 


 
ARTICLE VII

 
Events of Default
 
If any of the following events (any such event, an “Event of Default”) shall
occur:
 
(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligations in respect of any LC Disbursement when and as the same
shall become due and payable;
 
(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days or more;
 
(c) any representation, warranty or statement made or deemed made by or on
behalf of any Loan Party in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;
 
(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Loan Party’s
existence) or 5.08 or in Article VI of this Agreement;
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and, except as otherwise provided in
such Loan Document, such failure shall continue unremedied for a period of 30
days after notice thereof from any Lender or the Administrative Agent to the
Company;
 
(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after the
expiration of any applicable grace periods;
 
(g) any event or condition occurs (including the triggering of any change in
control or similar event with respect to the Company) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of any Material Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause such Indebtedness to become due prior to its
scheduled maturity or to require, with the giving of notice if required, any
Material Indebtedness to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), prior to its stated maturity, provided that this
paragraph (g) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale,
 

 
78

--------------------------------------------------------------------------------

 



 
transfer or other disposition is not prohibited under this Agreement); or there
shall occur any event that constitutes a default, amortization event, event of
termination or similar event under or in connection with any Securitization
Transaction that is Material Indebtedness, or the Company or any other
Subsidiary shall fail to observe or perform any term, covenant, condition or
agreement contained in or arising under any such Securitization Transaction, if,
as a result of such event or failure, the lenders or purchasers thereunder or
any agent acting on their behalf shall cause or be permitted to cause (with or
without the giving of notice, the lapse of time or both) such Securitization
Transaction or the commitments of the lenders or purchasers thereunder to
terminate or cease to be fully available;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 90 days or more or an order
or decree approving or ordering any of the foregoing shall be entered;
 
(i) any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j) any Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against any Loan Party, any Subsidiary
of a Loan Party or any combination thereof and the same shall remain unpaid or
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;
 
(m) any Loan Document shall for any reason cease to be, or shall be asserted by
any Loan Party not to be, a legal, valid and binding obligation of any Loan
Party;
 
(n) a Change in Control shall occur;
 

 
79

--------------------------------------------------------------------------------

 



 
(o) the Security Agreement shall fail to remain in full force or effect or any
action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of the Security Agreement, or any Loan Party
shall deny that it has any further liability under the Security Agreement to
which it is a party, or shall give notice to such effect; or
 
(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect,
 
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Loan Parties, take
either or both of the following actions, at the same or different times:  (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and in case of any event with respect to any Borrower
described in paragraph (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.  Upon the occurrence and continuance of
any Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
 


 
ARTICLE VIII

 
The Administrative Agent
 
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrowers
shall not have rights as a third party beneficiary of any of such provisions.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary
 

 
80

--------------------------------------------------------------------------------

 



 
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary or believed
by the Administrative Agent in good faith to be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or believed by the Administrative Agent in good faith
to be necessary) or in the absence of its own gross negligence or wilful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness, genuineness or accuracy of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts, other than to the extent
a court of competent jurisdiction determines by final and nonappealable judgment
liability to have resulted from the gross negligence or wilful misconduct of the
Administrative Agent.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
In determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders
 

 
81

--------------------------------------------------------------------------------

 



 
and the Company.  Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Company in the absence of a continuing Event of
Default, to appoint a successor.  If no successor shall have been so appointed
by the Company and the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a commercial
bank with an office in New York, New York, or an Affiliate of any such
commercial bank, in either case, acceptable to the Company in the absence of a
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed).  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents.  The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the
Company and such successor.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.
 
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any examination will inspect only specific information regarding the
Loan Parties and will rely significantly upon the Loan Parties’ books and
records, as well as on representations of the Loan Parties’ personnel and that
the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
 
Each Lender hereby authorizes and directs the Administrative Agent to enter into
and perform each intercreditor agreement contemplated by Section 6.02(a)(xi).
 

 
82

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX
 
 
Miscellaneous
 
SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by other
electronic transmission, as follows:
 
(i) if to any Loan Party, to the Company at:
 
2200 Don Tyson Parkway
Springdale, Arkansas 72762
Attention: Matt Ellis
Telecopy No.: (479) 757-6875
email:  matt.ellis@tyson.com


 
with a copy to:


2200 Don Tyson Parkway
Springdale, Arkansas 72762
Attention: R. Read Hudson
Telecopy No.: (479) 757-6563
email:  read.hudson@tyson.com
 
(ii) if to the Administrative Agent or the Swingline Lender, to:
 
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Loan and Agency Services Group
Telecopy No.: (713) 750-2782
 
 
with a copy to:
 
JPMorgan Chase Bank, N.A.
383 Madison Avenue,
New York, NY 10179
Attention:  Lauren Baker
Telecopy No.: (212) 270-3756
email: lauren.m.baker@jpmorgan.com; and
 
(iii) if to any other Lender or Issuing Lender, to it at its address or
facsimile number set forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or by other electronic
transmission shall be deemed to have been given when confirmed by telephone,
 

 
83

--------------------------------------------------------------------------------

 



 
facsimile or email, provided that if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.
 
(b) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of such change by a Lender, by notice to the Company and the Administrative
Agent).  Notices and other communications to the Lenders hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Company (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lenders and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Issuing Lender or any Lender may have had notice or knowledge of such Default at
the time.  No notice to or demand on the Company or any Loan Party in any case
shall entitle the Company or any Loan Party to any other or further notice or
demand in similar or other circumstances.
 
(b) Neither this Agreement nor Loan Document nor any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce or forgive the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change the order of
payments specified in Section 2.18(c) or change Section 2.18(f) or (g) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender adversely affected thereby,
(v) change any of the provisions of this Section or the percentage set forth in
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify
 

 
84

--------------------------------------------------------------------------------

 



 
 
any rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments), or (vi) permit any Loan Party
to assign its rights hereunder, release any Loan Party from its Guarantee under
the Security Agreement (except as expressly provided in the Security Agreement
or this Agreement) or limit its liability in respect of such Guarantee, or
(other than as contemplated by Section 9.18(b)) release all or substantially all
the Collateral from the Liens of the Collateral Documents, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Lender or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Lender or the Swingline Lender, as the case
may be.  The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04.
 
(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Lenders having Credit Exposures and unused
Commitments representing at least 66% of the sum of the total Credit Exposure
and unused Commitments at such time shall be obtained (calculated after
excluding the Credit Exposures and Commitments of any Defaulting Lenders), but
the consent to such Proposed Change of other Lenders whose consent is required
shall not be obtained (any such Lender whose consent is necessary but has not
been obtained being referred to as a “Non-Consenting Lender”), then, the
Borrowers may, at their sole expense and effort, upon notice to any such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee acceptable to the Company that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Company shall have received the
prior written consent to such assignment of the Administrative Agent, each
Issuing Lender and the Swingline Lender, which consent shall not unreasonably be
withheld or delayed, (ii) after giving effect to such assignment (and any
simultaneous assignments by other Non-Consenting Lenders), sufficient consents
shall have been obtained to effect such Proposed Change, (iii) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Loan Parties
(in the case of all other amounts) and (iv) the Loan Parties or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b).
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)The Borrowers shall pay
(i) all reasonable out-of-pocket expenses (including expenses incurred in
connection with due diligence) incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of a single
counsel selected by the Administrative Agent and of such special and local
counsel as the Administrative Agent may deem appropriate in its good faith
discretion, in connection with the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable out-of-pocket expenses reasonably
incurred by any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Lender or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with the Loan Documents, including its rights under
this Section, or
 

 
85

--------------------------------------------------------------------------------

 



 
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any workout
or restructuring (and related negotiations) in respect of such Loans or Letters
of Credit and (iv) all reasonable out-of-pocket fees and expenses of the
Administrative Agent associated with collateral monitoring and collateral
reviews (including reasonable fees and expenses of advisors and professionals
engaged by the Administrative Agent or the Arrangers relating thereto).
 
(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Arrangers, the Issuing Lenders and each Lender and their affiliates
and the respective Related Parties of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee
(provided that in connection therewith the Borrowers shall only be responsible
for the fees, charges and disbursements of a single counsel selected by the
Administrative Agent and of such special and local counsel as the Administrative
Agent may deem appropriate in its good faith discretion, except that if any
indemnified person concludes that its interests conflict with those of other
indemnified persons, the Borrowers shall also be responsible for the fees,
charges and disbursements of separate counsel for such indemnified person),
incurred by or asserted against any Indemnitee by any third party or by the
Company or any Subsidiary arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any other agreement or
instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on, at, to or from any property currently or
formerly owned or operated by the Company or any Subsidiary, or any
Environmental Liability related in any way to the Company or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any Subsidiary and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such
Indemnitee.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
 
(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, any Issuing Lender or the Swingline Lender
under paragraph (a) or (b) of this Section and without limiting the Borrowers’
obligation to do so, each Lender severally agrees to pay to the Administrative
Agent, such Issuing Lender or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Lender or the Swingline Lender in
its capacity as such.  The obligations of the Lenders under this paragraph (c)
are subject to the last sentence of Section 2.02(a) (which shall apply mutatis
mutandis to the Lenders’ obligations under this paragraph (c)).
 
(d) To the fullest extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
 

 
86

--------------------------------------------------------------------------------

 



 
(e) All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor setting forth the basis for such
claim in reasonable detail.
 
SECTION 9.04.  Successors and Assigns.  (a)The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Lender that issues any Letter of Credit) except that (i) neither the
Company nor the other Borrowers may assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Company or the Borrowers
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Lender that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees that are not Defaulting Lenders all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
provided further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; (C) each Issuing Lender and the
Swingline Lender (such consent not to unreasonably withheld).  Notwithstanding
the foregoing, any Person that is a Fee Receiver but not a Permitted Fee
Receiver shall not be an assignee without the written consent of the Company and
the Administrative Agent (whether or not an Event of Default has occurred)
(which consent may be withheld in the Company’s and the Administrative Agent’s
sole discretion).
 
(ii) Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent otherwise consent (such consent not to be unreasonably withheld or
delayed), provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500,
provided that assignments made pursuant to Section 2.19(b) shall not require the
signature of the assigning Lender to become effective; and (D) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent any Tax
forms required by Section 2.17(f) and an Administrative Questionnaire in which
the assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-
 

 
87

--------------------------------------------------------------------------------

 



 
public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 
(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03) and to any fees payable hereunder that have accrued for
such Lender’s account but have not yet been paid.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Lenders and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.
 
(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Lenders or the Swingline Lender, sell participations to any
Person (other than a natural person or any Borrower or any of the Borrowers’
Affiliates or Subsidiaries or any Person that would be a Fee Receiver but not a
Permitted Fee Receiver, unless such Fee Receiver receives written consent of the
 

 
88

--------------------------------------------------------------------------------

 



 
 
Company and the Administrative Agent (which consent may be withheld in the
Company’s and the Administrative Agent’s sole discretion)) (such Person, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) such participation
shall not increase the obligations of any Loan Party under any Loan Document,
except as contemplated below, and (D) the Borrowers, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
(ii) For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).
 
(iii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  Subject to
clauses (c)(iii) and (v) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided that such Participant shall be subject to Sections
2.18(g) and 2.19 as though it were a Lender.
 
(iv) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(v) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent, provided that the Participant shall be subject
to the provisions of Sections 2.18 and 2.19 as if it were an assignee under
clause (b).
 
(vi) Notwithstanding anything in this paragraph to the contrary, any bank that
is a member of the Farm Credit System that (a) has purchased a participation in
the minimum amount of $7,000,000 on or after the Initial Effective Date, (b) is,
by written notice to the Company and
 

 
89

--------------------------------------------------------------------------------

 



 
the Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a Voting
Participant hereunder (any bank that is a member of the Farm Credit System so
designated being called a “Voting Participant”) and (c) receives the prior
written consent of the Company (on behalf of itself and the other Borrowers) and
the Administrative Agent to become a Voting Participant, shall be entitled to
vote (and the voting rights of the selling Lender shall be correspondingly
reduced), on a dollar for dollar basis, as if such participant were a Lender, on
any matter requiring or allowing a Lender to provide or withhold its consent, or
to otherwise vote on any proposed action.  To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant, (i)
state the full name, as well as all contact information required of an Assignee
as set forth in Exhibit A hereto and (ii) state the dollar amount of the
participation purchased.  The Company and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph.  Notwithstanding the foregoing, each bank or other
lending institution that is a member of the Farm Credit System designated as a
Voting Participant in Schedule 9.04(c)(vi) hereto shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Borrowers and the Administrative Agent.
 
(d) Any Lender may at any time, without the consent of the Company or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, a central bank of any OECD nation or the Farm Credit Funding Corp. or to
any other entity organized under the Farm Credit Act, as amended, and this
Section shall not apply to any such pledge or assignment of a security interest,
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Company and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Lender or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
repayment of the Loans, the expiration or termination of the Letters or Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement shall become
effective as provided in Section 4.01, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a
 

 
90

--------------------------------------------------------------------------------

 



 
signature page of this Agreement by telecopy or by other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or any such Affiliate to or for the credit or the account
of the Borrowers against any of and all obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York, without regard to the conflict of laws principles
thereof.
 
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York, the courts of the United States for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT
 

 
91

--------------------------------------------------------------------------------

 



 
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  (a) Each of the Administrative Agent, the
Issuing Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep and shall keep such
Information confidential and the disclosing party shall be responsible for any
failure of such Persons to abide by this Section 9.12), (b) to the extent
requested by any regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, (f) subject to
an agreement containing provisions not less restrictive than those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Loan Parties and their obligations, (g) with the
consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Lender or any
Lender on a non-confidential basis from a source other than a Loan Party that is
not to the knowledge of the receiving party in violation of any confidentiality
restrictions.  For the purposes of this Section, “Information” means all
information received from a Loan Party and/or its Related Parties or
representatives relating to any Loan Party, its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by any Loan Party and/or its Related Parties or
representatives, provided that, in the case of information received from the
Company and/or its Related Parties or any Subsidiary after the Effective Date,
such information is clearly identified at the time of delivery as confidential
or is required to be delivered by a Loan Party hereunder.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
(b) Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public Information and that it will handle
such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.
 
(c) All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities.
 

 
92

--------------------------------------------------------------------------------

 



 
 
Accordingly, each Lender represents to the Company (on behalf of the Loan
Parties) and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive Information that
may contain material non-public Information in accordance with its compliance
procedures, applicable law and the terms hereof.
 
SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Loan Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the names and
addresses of the Loan Parties and other information that will allow such Lender
to identify the Loan Parties in accordance with the Act.
 
SECTION 9.14.  No Fiduciary Relationship.  The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, the Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Issuing Lenders, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders, the
Issuing Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.
 
SECTION 9.15.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law, can be perfected only by
possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
 
SECTION 9.16.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.17.  Company.  Each Borrower hereby designates the Company as its
representative, agent and attorney-in-fact to act on its behalf (in such
capacity, the “Company”) as specified herein or in any other Loan
Document.  Each Borrower hereby authorizes the Company to take such actions on
its behalf under the terms of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties hereunder and thereunder as are
specified in such agreements or are reasonably incidental thereto, including
issuing Borrowing Requests and Interest Election Requests, acceptance of amounts
borrowed hereunder, giving instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants), in each case, on behalf of
such Borrower under the Loan Documents.  The Company
 

 
93

--------------------------------------------------------------------------------

 



 
hereby accepts such appointment.  The Administrative Agent and the Lenders shall
be entitled to rely on all notices, requests, consents, certifications and/or
authorizations or other similar acts delivered or taken by the Company for or on
behalf of any Borrower pursuant hereto or the other Loan Documents without
inquiry and as if such notices, requests, consents, certifications and/or
authorizations or other similar acts were delivered by such Borrower.  Each
representation, warranty, covenant, agreement and undertaking made on behalf of
any Borrower by the Company shall be deemed for all purposes to have been made
by such Borrower and shall be binding upon and enforceable against such Borrower
to the same extent as it if the same had been made directly by such
Borrower.  The Company (or any successor Company permitted pursuant to this
Section 9.17) shall not be permitted to resign as the Company and the Borrowers
shall not be permitted to remove the Company (or any successor Company permitted
pursuant to this Section 9.17) as Company without the consent of the
Administrative Agent, provided that if the Company notifies the Administrative
Agent in writing that it (or any successor Company permitted pursuant to this
Section 9.17) shall no longer be able to act as Company in accordance with the
terms hereof, the Loan Parties shall appoint a successor to act as Company,
which successor shall be a Borrower acceptable to the Administrative Agent (and
the Borrowers hereby agree that such Person thereafter shall be vested with all
rights, powers, privileges and authority of the Company hereunder).
 
SECTION 9.18.  Release of Liens and Guarantees.  (a)  A Subsidiary Loan Party
(other than any Borrower) shall be automatically released from its obligations
under the Loan Documents and all security interests in the Collateral of such
Subsidiary Loan Party created by the Loan Documents shall be automatically
released upon the consummation of any transaction permitted by this Agreement as
a result of which (i) such Subsidiary Loan Party ceases to be a Subsidiary and
(ii) any Guarantee by such Subsidiary Loan Party of the Senior Notes is
released.  Upon any sale, lease, transfer or other Disposition by any Loan Party
of any Collateral that is permitted under this Agreement to any Person other
than the Company or a Subsidiary or Affiliate of the Company, the security
interest in such Collateral shall be automatically released.
 
(b)  At any time on or after the date that is six months after the Effective
Date, if the Company satisfies the Ratings Test, then, upon written notice from
the Company and at the Company’s expense, so long as no Default or Event of
Default shall have occurred and be continuing as of the date of such notice, the
Administrative Agent shall terminate and release all Liens on the Collateral
created under the Collateral Documents (but not any Guarantee of the Obligations
existing under the Collateral Documents) and the Administrative Agent shall
promptly execute and deliver all documents that the Company shall reasonably
request to evidence such termination or release.  The “Ratings Test” shall be
satisfied at any time when the Company has Corporate Ratings of (i) at least
Baa3 or BBB-, in each case with stable outlook or better, from either Moody’s or
S&P and (ii) at least Ba2 or BB, in each case with stable outlook or better,
from the other rating agency.
 
(c)  In connection with any termination or release pursuant to this Section, the
Administrative Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release.  The Lenders hereby irrevocably authorize the
Administrative Agent to take all actions specified in this Section 9.18.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
94

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
TYSON FOODS, INC.,
by
 
/s/ Matthew Ellis
 
Name:  Matthew Ellis
 
Title:  Vice President and Treasurer




















































































[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Lender,
by
 
/s/ Tony Yung
 
Name:  Tony Yung
 
Title:  Executive Director












































































[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
Bank of America, N.A.
   
by
 
/s/ William F. Sweeney
 
Name:  William F. Sweeney
 
Title:  Managing Director
   
*by
     
Name:
 
Title:





















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
BARCLAYS BANK PLC
   
by
 
/s/ Nicole Conjares
 
Name:  Nicole Conjares
 
Title:  AVP
   
*by
     
Name:
 
Title:





















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A. “Rabobank Nederland”,
New York Branch, Lender:
     
by
 
/s/ Michalene Donegan
 
Name:  Michalene Donegan
 
Title:  Executive Director
   
*by
 
/s/ Brett Delfino
 
Name:  Brett Delfino
 
Title:  Executive Director



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
CoBank, ACB
   
by
 
/s/ James Matzat
 
Name:  James Matzat
 
Title:  Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
AgFirst Farm Credit Bank
   
by
 
/s/ Steven J. O’Shea
 
Name:  Steven J. O’Shea
 
Title:  Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:  ARVEST BANK
     
by
 
/s/ Eric Lesh
 
Name:  ERIC LESH
 
Title:  VICE PRESIDENT
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:  BANCO SANTANDER, S.A. –
NEW YORK BRANCH
     
by
 
/s/ Jorge Saavedra
 
Name:  Jorge Saavedra
 
Title:  Executive Director
   
*by
 
/s/ Jesus Lopez
 
Name:  Jesus Lopez
 
Title:  Senior Vice President



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
COMERICA BANK
   
by
 
/s/ Robert L. Nelson
 
Name: Robert L. Nelson
 
Title:  VP
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
FARM CREDIT BANK OF TEXAS
   
by
 
/s/ Chris M. Levine
 
Name:  Chris M. Levine
 
Title:  Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
Farm Credit Services of America, PCA
   
by
 
/s/ Bruce Dean
 
Name:  Bruce Dean
 
Title:  Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
Farm Credit Services of the Mountain Plans, PCA
   
by
 
/s/ Bradley K. Leafgren
 
Name:  Bradley K. Leafgren
 
Title:  Senior Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
GOLDMAN SACHS BANK USA
   
by
 
/s/ Mark Walton
 
Name:  Mark Walton
 
Title:  Authorized Signatory





























































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
HSBC Bank USA
   
by
 
/s/ Santiago Riviere
 
Name:  Santiago Riviere
 
Title:  Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
ING CAPITAL LLC
   
by
 
/s/ Daniel W. Lamprecht
 
Name:  Daniel W. Lamprecht
 
Title:  Managing Director
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
Mizuho Corporate Bank, Ltd.
   
by
 
/s/ Robert Gallagher
 
Name:  Robert Gallagher
 
Title:  Authorized Signatory
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
MORGAN STANLEY BANK, N.A.
   
by
 
/s/ Ryan Vetsch
 
Name:  Ryan Vetsch
 
Title:  Authorized Signatory
   
*by
 
N/A
 
Name:  N/A
 
Title:  N/A



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:  RBC Bank (USA)
     
by
 
/s/ Richard Marshall
 
Name:  Richard Marshall
 
Title:  Market Executive – National Division
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
ROYAL BANK OF CANADA
   
by
 
/s/ John Flores
 
Name:  John Flores
 
Title:  Authorized Signatory
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
Regions Bank
   
by
 
/s/ David Cravens
 
Name:  David Cravens
 
Title:  Executive Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
SIEMENS FINANCIAL SERVICES, INC.
   
by
 
/s/ David Kantes
 
Name:  David Kantes
 
Title:  SVP & CRO
   
*by
 
/s/ Matthias Grossmann
 
Name:  Matthias Grossmann
 
Title:  SVP & CFO



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
SUNTRUST BANK
   
by
 
/s/ M. Gabe Bonfield
 
Name:  M. Gabe Bonfield
 
Title:  Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
U.S. Bank National Association
   
by
 
/s/ James D. Pegues
 
Name:  James D. Pegues
 
Title:  Vice President
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF MARCH 9, 2009, AS AMENDED AND
RESTATED AS OF FEBRUARY 23, 2011, AMONG TYSON FOODS, INC., THE SUBSIDIARY
BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT


LENDER:
Wells Fargo Bank, N.A.
   
by
 
/s/ Gregory Campbell
 
Name:  Gregory Campbell
 
Title:  Director
   
*by
     
Name:
 
Title:



















































*  For Lenders requiring a second signature line.
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------